Case 3:18-cV-O7343-EI\/|C Document 66-2 Filed 01/24/19 Page 1 of 110

EXHIBIT A

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 2 of 110

 

From: Wa[[g|} Pn$ L!'riag

To: B£DDEM§

Cc: Tgm Kayg§; §;,)_Mghir.g And[eg M_.; ,§Iiley Kei|:w

Subject: Re: Uber matter

Date: Wednesday, September 5, 2018 9:32:34 AM

Attachments: - r f in 1 m‘ rn ` :< "
EQB ! IEB PEE f|gg §§[yig§§ Ag[§g;l]el]§ AL gust 31 1§111!;' copyng
R;\§EBMQQ¥ML§:AMEM_D_MML;_:_M 10 2215.1: ;_11
231!1,§19.§}5 - §'glifnrnla § |gl;]g§ 111_5_ ngantl_[_LL,LLC!L
2018.0 - Massachuse ` 5 De n 2 cl

Sophia,

We have considered Uber's counter-proposal for a process and do not find it acceptable.

l-laving spent several weeks conferring about an alternative process, we have decided to move
ahead with arbitrating our clients' claims without delay. Consistent with your prior agreement to
accept electronic service, l am serving you with the attached demands for arbitration on behalf of
857 additional clients in California and 190 clients in |\/lassachusetts. Pursuant to l\/I.G.L. §§ 148 and
1483, the |\Aassachusetts demands name Dara l<hosrowshahi, Barney l-iarford, Thuan Pham, Meghan
loyce, Rachel Ho|t, Persis E|avia, and Liane Hornsey as defendants Please let me know whether or
not you will be representing these individualsl |f so, please let me know whether you will accept the
attached electronic service on their behalfl For avoidance of doubt, we are also re-serving in the
same manner the original 400 demands | sent to you on August 14, 2018, which contain minor
amendments and which we will re-serve on lAl\/|S along with the others.

|f you are aware of any clients who have signed an engagement letter with another law firm, we
would appreciate you sharing their names so that we can clarify with them how they would like to
proceed You previously stated that some of our clients have signed releases that you believe waive
their claims. if any of these clients no longer have an active driver account with Uber and have not
driven for Uber since signing the release, please share the release and we will consider withdrawing
their demand For the remaining clients, our view is that statutory rights such as a minimum wage
and Overtime cannot be waived prospectively by contract |n addition, while you noted that some of
our clients are members of the O'Connor class, we believe that the bulk of their claims are not
covered by O'Connor. Accordingly, we will be commencing arbitration for all of those clients. Any
disputes on these matters must be resolved by the arbitrators.

With regard to all of the above clients, we do not agree to any non-JAl\/lS arbitratorsl We therefore
invoke our clients' right to commence arbitration through JAl\/|S and select arbitrators by a strike
method. As we explained during our callon August 22, we believe Uber is equitably estopped based
on its statements in Mohomed from asking a driver to pay any portion of the lAl\/lS filing fee. Whi|e|
understand that Uber disputes this point, the arbitration agreement states that the ”Company shall
bear all of the Arbitrator's and arbitration fees until such time as the Arbitrator resolves any such
dispute.” We hereby demand that Uber pay the full JAI\/|S filing fee for each of the attached clients
so that we may commence arbitrationl

To'the extent Uber argues that arbitrating thi_s many claims will be unworkable, we disagree. We are
fully prepared to arbitrate the claims consistent with the JA|\/lS Streamlined Arbitration Rules that

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 3 of 110

Uber designated in its contract We will not put our clients' claims on hold because the process that
Uber wrote into its contracts is inconvenient for Uber.

lf Uber has not paid the lAI\/lS filing fee for each of the above clients by September 17, we will file a
motion to compel arbitration in court. We would be willing to discuss settlement at any time. The
lines of communication are always open. But we do not see any reason to delay the commencement
of arbitration. Uber has spent the last five years arguing in case after case that (1) all disputes arising
from the driver agreement must be arbitrated, (2) any threshold disputes regarding whether a claim
is arbitrable must themselves be arbitrated, and (3) Uber stands ready to engage in a fast, efficient,
and streamlined dispute resolution process with its drivers in arbitration. lt is time for Uber to abide
by the process it has designed and worked to impose on drivers in dozens Of disputes around the
country.

Best,

Warren D. Postman
Partner

Keller l Lenkner
1300 | Street, N.W., Suite 400E | Washington, D.C. 20005
202 749`83§4 l W§g§itg | §mai|

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Tuesday, September 4, 2018 at 11:46 AI\/|

To: Warren Postman <wdp@kel|erlenkner.com>

Cc: Tom Kayes <tk@kellerlenkner.com>, “Spurchise, Andrew |\/|." <ASpurchise@littler.com>,
Ashley Ke|ler <ack@keller|enkner.com>

Subject: RE: Uber matter

Warren,

Here is Our proposal on the arbitration process and some suggested arbitrators l_et me know your
thoughts

inP

0 We suggest starting with four individual arbitrations Each side would pick two claimants from
the entirety of the Ke|ler list (e)<cluding those that are not able to proceed due to conflicts -
e.g., O'Connor or represented by another firm _ we are just about done analyzing this for your
first 400 or so that you sent to me; we'll need your complete list to do the rest). We would
assign the four matters to four different arbitrators |f we cannot agree on arbitrators we will
use the lAl\/lS strike lists

¢ The arbitrations will take place where the claimants are located Uber will not agree to have

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 4 of 110

all of the arbitrations take place in Chicago.

0 After we receive reasoned decisions in all four arbitrations, we will reconvene to determine
the appropriate way to proceed \/\/e will likely be able to proceed more quickly, particularly if
we group the arbitrations so that each arbitration after the first four involves 3-4 claimants
l-lowever, we would still insist that the arbitrator make an individualized decision as to the lC
status of each claimant We may also loe open to assigning new claimants to the arbitrators

who adjudicated the first four matters
0 The arbitrations will be conducted pursuant to each claimant's operative arbitration provision,
0 Uber will not commit to any sort of mediation at this time.

Fr h' "i rc

judge Rebecca Westerfield
Judge William Cahill
ludge George l<ing

Judgeion Mayeda

From: Warren Postman [mailto:wdp@ke||er|enkner.com]
Sent: Thursday, August 30, 2018 6:38 AM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Thank you Sophia. Please let me know when we can expect a proposal on process We made an
initial proposal two weeks ago and haven't received any counter-proposal from Uber yet. We
generally prefer the strike method for arbitrator selection, but will consider specific suggestions if
we see some indication that Uber is proposing something meaningful beyond the default lA|\/l$
process

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 400E | Washington, D.C. 20005
ZQ.Z..?_&B..B§§& l M§ l wl

From: ”Behnia, Sophia" <SBehnia@littler.com>
Date: Wednesday, August 29, 2018 at 8:01 Pl\/l
To: Warren Postman <wdp@kel|er|enkner.com>

 

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 5 of 110

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew i\/l." <ASpurchise@littler.com>,
Ashley Ke|ler <ack@keller|enkner.com>
Subject: RE: Uber matter

Thanks. \/\/e will review. | can confirm that we will agree to tolling for all of your clients while we
work through the terms of the long form tolling agreement, and the details of the logistics of the
arbitrations

Are there any arbitrators you would propose for Uber to consider? lt would be helpful to see if we
can agree before we resort to strike lists

Sophia

From: Warren Postman [mailto:wdp@ke||erlenkner.com]
Sent: Tuesday, August 28, 2018 1:52 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Thank you Sophia,

A proposed tolling agreement is attached Could you please also give us an ETA on a counter
proposal for proceeding with the arbitrations?

Best,

Warren D. Postman
Partner

Keller l Lenkner
1300 | Street, N.W., Suite 4OOE l Washington, D.C. 20005
Z_QZ.M l Mb_$lt§ l §nlail

From: "Behnia, Sophia" <SBehnia@|ittler.com>
Date: Tuesday, August 28, 2018 at 11:40 Al\/l
To: Warren Postman <wdp@kel|er|enkner.com>
Cc: Tom Kayes <tk@kel|erlenkner.com>, “Spurchise, Andrew l\/|." <ASpurchise@littler.com>,
Ashley Ke|ler <ack@keller|enkner.com>

Subject: Re: Uber matter

Warren,

|'m still waiting on confirmation, but a tolling agreement should be fine. Can you circulate a
draft for our review?

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 6 of 110

Thank you,
Sophia

Sent from my iPhone

On Aug 27, 2018, at 6211 Pl\/l, Warren Postman <wdp(nlkellerlenkner.com> wrote:

Sophia, Andrew,

Thank you for the discussion last Wednesday and for agreeing to get back to us with (a)
a counter proposal on how to proceed with the arbitrations and (b) an answer on
whether Uber will agree to toll our clients' claims so that we don't need to file them all
right away. As we noted on the ca|l, we are concerned about letting time drag on
without progress on these points Given that, could you please let me know when you
expect to get back to us on both fronts?

Best

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E l Washlnglon, D.C. 20005
202_749 §§§4_ | ngsil§| Email

From: "Behnia, Sophia" <SBehnia(u!l`ttler_com>
Date: Wednesday, August 22, 2018 at 1:40 Pi\/|

To: V\/arren Postman <wdp[u? l<_¢gii_e_LLeLkg_Ej__ggrg>

Cc: Tom Kayes <tl<@ke ler enkner.cgrn>, "Spurchise, Andrew M."
<A-. §purchis e@llttle[.;gm>, Ashley Ke|ler <agl<@kellerlen|<ner_cg;n'l>
Subject: RE: Uber matter

That's fine. Please send out a conference line -Andrew and | are in different offices

Sent: Tuesday, August 21, 2018 5:36 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Actually, my partner Ashley Ke|ler would like to join. Could we do 1pm your time?

Thanks,

Warren D. Postman
Partner

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 7 of 110

Keller | Lenkner
1300 l Streel, N.W., Suite 4OOE Washington, D.C. 20005
2_0_2_149 §§34 § Websil§| Em§il

On Aug 21, 2018, at 6:14 Pl\/|, Warren Postman <wdjg@ke[ er enl<r]e'_curn> wrote:

Thank you Sophia. Let's set a specific time to talk. l-low about 3pm your
time tomorrow?

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
ZDZ.FAQ.BB£ l X/LL¢_b§iJ§ l E_m$di

From: "Behnia, Sophia" <SBehnia[mlij']'lgr_M>
Date: Tuesday, August 21, 2018 at 6:53 Pi\/|
To:Warren Postman <t,y_d 513 l le`il<rer‘c rn>
Cc: Tom Kayes <tl<{EDkg#lle[lenl<ner_,_c_o_;_u>, “Spurchise, Andrew l\/l."
<£~§D_ur;cbise@ljillec;gm>

Subject: RE: Uber matter

|'ve looped in Andrew Spurchise who will be leading these arbitrations on
our side. | am tied up tomorrow at 10 am PST. Let's shoot for later in the
day. l also owe you a clarification email on the O’Connor issue, which l will
send as soon as | have a moment.

From: Warren Postman [mallto:wdb@l<el|er|eni<ner.com]
Sent: Friday, August 17, 2018 1:03 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Sophia,

|n advance of our call on Wednesday (please confirm the time),|
have included below a proposed framework for an alternative
arbitration process that does not involve us filing thousands of
individual arbitrations before lAl\/|S. This is to get the discussion
started We are happy to consider other approaches you might
suggest in advance of our call Wednesday,

However, if we haven't made meaningful progress toward an

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 8 of 110

alternative approach by COB Wednesday, we will assert our clients'

right to proceed through the JAl\/|S process identified in the

arbitration agreement. That process can't start until the iAi\/l$ filing

fee is paid, and Uber is responsible for the full fee as outlined in our

demand letter. Please tell me now if Uber disagrees with this

position, as that will be material to our discussions over the next

week.

Framework for Alternative Arbitration Mode|

Bellwether process: Uber and Keller Lenkner select 9
bellwether arbitrations - 3 with drivers from SF, 3 with drivers
from LA, and 3 with drivers from l\/|ass.

To||ing: Uber agrees to toll all related claims for other Uber
drivers who are Ke|ler Lenkner clients pending the bellwethers

Selecting bellwether plaintiffs: Uber will first identify any Ke|ler
Lenkner client whom it believes would not have a claim for
unpaid wages even if they were an employee. Ke|ler Lenkner
will then identify a list of 20 clients who are willing to serve as a
bellwether plaintiff. Uber picks the bellwethers from that list.
Bellwether plaintiffs will receive an incentive award of double
their recovery in return for their service.

Arbitrator selection: lAl\/IS will supply a list of 39 arbitrators all
of whom shall be former federal judges Each side will make
alternating strikes, with 15 strikes per side.

Rules: Arbitrations will be conducted under the Federal Ru|es
of Civil Procedure, but the arbitrator will expedite proceedings
and a final award must be issued within one year.

Location: To facilitate travel from both coasts, the arbitrations
will take place in Chicago.

Post-bellwether mediation: Within 30 days after the conclusion
of the 9 bellwethers the parties will commence non-binding
mediation in order to decide on a formula for extrapolating the
results ofthe bellwethers to l<eller Lenkner's remaining clients
Ke|ler Lenkner proposes Tony Piazza in San Francisco.

Post-mediation arbitration: |fthe parties cannot reach
agreement within 30 days after the mediation is commenced,
the parties will, within the next 14 days, select a single lAi\/lS
arbitrator based on an alternating strike method (10 strikes

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 9 of 110

each from a list of 21). Within 30 days of the arbitrator's
selection, the parties will simultaneously submit an opening
brief proposing a formula for extrapolating the results ofthe
bellwethers to Keller Lenkner's remaining clients Within 30
days of the opening briefs, the parties will simultaneously
submit a response. The arbitrator shall issue a final award
designating a formula within 30 days, which shall be binding on
both sides

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 400E |Washington, D.C. 20005
_ZQ.ZJ_Q§§Q:-i | M;l;isile| Email

 

From: Warren Postman <_w_i;l__p_@gggj_|§r;lenkne[zcgrg>
Date: Thursday, August 16, 2018 at 6:49 Pi\/I

To: "Behnia, Sophia" <§_Bg- lmia[ch`ttler.r_orn>

Cc: Tom Kayes <tk@kedattenlum;.ei_u>

Subject: Re: Uber matter

Thanks Sophia. Please do clarify. We’ll call your office line at 10am PT on
Wednesday 8/22 unless you prefer a different time and/or number. lust
let me know.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
Z.O.Z_\E.S.§l&é l W®§_il§ l Em_ail

From: "Behnia, Sophia"<F 1 ` ali r_ro1>
Date: Thursday, August 16, 2018 at 6:38 P|\/l
To: Warren Postman <M_p(r':?k§lle rlenl<ner.com>
Cc: TOm Kayes <ng@_hellerlgnkrtei_;gm>
Subject: Re: Uber matter

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 10 of 110

Hi Warren,
That's not entirely accurate | will draft a clarifying email tomorrow.
A callon Wednesday is fine with me.

Thanks,
Sophia.

Sent from my iPhone

On Aug 16, 2018, at 1:51 Pl\/|, Warren Postman
<W l 1613 - l e ` e r'_c tm> wrote:

Sophia,

Thanks for talking earlier. To confirm what we discussed,
Uber's position is that any drivers who are part of the
O'Connor class are represented by l_iss-Riordan solely by
virtue of being in the class, Uber will not arbitrate with any
members of the O’Connor class without the consent of Liss-
Riordan, and Liss-Riordan will not give consent

Please confirm if that is correct

For the remaining drivers who Uber agrees are not
represented by other counsel, we are willing to discuss some
form of arbitration outside ofjAl\AS so long as we can do a
call by Wednesday to discuss |f we can't talk by
Wednesday, we do not consent to a non-JAl\/|S arbitrator
and assert our clients' right to proceed through JA|\/|S with
Uber paying the full fee.

Please let me know if we can talk by Wednesday and
whether Uber will pay the full jA|\AS filing fee if we can't
reach an agreement on a non-jA|\AS arbitrator.

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
ZDLW.SMA l lALQD_$.il§ l E_nlal

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 11 of 110

From: "Behnia, Sophia" <,Yelylidiflillt[l&[.§gm>
Date: Thursday, August 16, 2018 at 2254 P|\/|

To: Warren Postman <wdp[a!l<ellerlenl<r'ier.com>
Cc: Tom Kayes <_tj;@k_e| rl il<n - r_ i >
Subject: RE: Uber matter

Warren,

Let's talk next week. Over 100 of the first 400 you served are
already represented by other law firms | need to finalize
that list on my end, and then | will connect you with the
other law firms so you all can figure out which firm is going
to proceed with representation

The arbitration agreement is clear that you are not to file
with JAMS first You are to serve on Uber (| will accept
service by email), we are to meet and confer regarding
arbitrators and then if we cannot agree on arbitrators we
can go to JAi\/|S for a strike list. |t's possible some of the
arbitrators we will agree to will not be affiliated with iAl\/l$
so it doesn't make sense to pay filing fees right now. Let's
discuss the logistics next week after | have a list of which
drivers are represented by multiple firms

Thanks
Sophia

From: Warren Postman [ma_ilto:wdg@kg||gr|g-g]ggg;,ggm]
Sent: Thursday, August 16, 2018 11:46 AM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Sophia,

Please let me know when you would like to have the call you
mentioned on Tuesday. |n the meantime, will you accept
electronic service of additional arbitrations on behalf of
Uber? We are preparing a batch of about 800 more
demands and imagine you don't need the stack of paper.
A|so, can you please give me a timeline on when Uber will be
paying the filing fee to JA|\AS? As you know, JAl\/IS will not
commence the arbitration until they receive the fee, and we

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 12 of 110

would like to get the process started

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E § Washington, D.C. 20005
202.24§.8335|@$11§|@@11

From: Warren Postman <deir§l<ellerlenan-_[ ;_Q_Li_jj>
Date: Tuesday, August 14, 2018 at 10:10 Pi\/l

To: "Behnia, Sophia" <§Behnia(cr}[itj|@r g“g';[]~i>
Cc: Tom Kayes <tlc(r:D kellerler'il<ngr gQ[l'j>

Subject: Re: Uber matter

Sure ~ attached Happy to discuss

Warren D. Postman
Partner

Keller \ Lenkner

1300 | Street, N.W., Suite 400E | Washingtonl D.C. 20005
202.?49.8334 | MQ 1 §m_aj

From: "Behnia, Sophia" <§|§gh ginc (®iij'l'ler.cgnj>
Date: Tuesday, August 14, 2018 at 10:05 P|\/l
To: Warren Postman <wdp{riikel|g-rlejign;ar,ggi_n>
Cc: Tom Kayes <M@EQMML<MM>
Subject: RE: Uber matter

Any chance you have their names/contact info in a
spreadsheet? |t looks like some of these folks are in the
certified O'Connor class, and some are already represented
by other law firms so we'll need to address that issue first. if
you have a spreadsheet, it will speed that process up.

From: Warren Postman [mailto:wd|g(ci}i<e|le[|g-nkger.gom]
Sent: Tuesday, August 14, 2018 6:56 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Sophia,

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 13 of 110

|'ve attached a courtesy copy of what was mailed to Uber.

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
202.749_§334 § Mi;s_ijg | Emai|

From: Warren Postman <wdp_@kgll§jjetwmcmn>
Date: Tuesday, August14, 2018 at 9:39 Pl\/l

To: "Behnia, Sophia" <§Behn a[c§|itt ei'.corn>

Cc: Tom Kayes <tl<@keller|enkner_com>

Subject: Re: Uber matter

Right. We sent them to both Uber and JAl\/|S.

Warren D. Postman
Partner

Keller \ Lenkner

1300 l Streetl N.W., Suite 400E § Washington, D.C. 20005

.ZOZ..MQ.§§§A!MQ|E[D§U
From: "Behnia, Sophia" <SEQ- hn`ia{rBlittlQ- [.an]>

Date:Tuesday,August14, 2018 at 9:37 Pl\/l

To: Wa rren Postman <wti;@_k;ejg£iejlgg§g;o_i“g_>
Cc: Tom Kayes <` ch< l rl 'l< r.' 'i>
Subject: RE: Uber matter

Ok, got it. When you say filed you mean you sent Uber the
demands right?

From: Warren Postman [maiito:de@kellerienkner.com]
Sent: Tuesday, August 14, 2018 6:34 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

The 400 for whom we filed are all in the LA and San
Francisco area. We have additional clients throughout
California and l\/|assachusetts

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 14 of 110

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
292`7 _3.3.34 i ELQb_&ll§ l m___Q_lErT\ l

From: "Behnia, Sophia" <§B§j;;i_ig@|jj;jg[¢ggm>
Date: Tuesday, August 14, 2018 at 9:31 Pl\/l

To: Warren Postman <ngdp@l§ellerlenkne[.ggm>
Cc: Tom Kayes <tk ciJ ll r r=_ ' ' r >
Subject: RE: Uber matter

Ok, thanks Where are your clients located?

From: Warren Postman [mailto;wch@l<el|erlenl<nt?r,€@m]
Sent: Tuesday, August 14, 2018 6:30 PM

To: Behnia, Sophia `

Cc: Tom Kayes

Subject: Re: Uber matter

Thank you Sophia. For your information, we mailed demand
letters for 400 clients yesterday, which should arrive
tomorrow. We have additional clients for whom we are
preparing demands |'ve copied my colleague, Tom Kayes; if
you could include us both when you circle back, that would
be great

Best,

Warren D. Postman
Partner

Keller j Lenkner

1300 | Street, N.W., Suite 400E | Washington, D.C. 20005
202 343 3333 | Web§ite | §m_ajj

From: "Behnia, Sophia" <§_ngg'a@!`jller chIJ>
Date: Tuesday, August14, 2018 at 9:26 Pl\/|

To: Warren Postman < v k'l ri r k r t >
Subject: RE: Uber matter

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 15 of 110

Hi Warren,

l\/ly office will be handling this matter. We will discuss with
Uber and will circle back with you to set up a cal|.

Thank you,
Sophia

Sophia Behnia, Shareholder
415.276.2561 direct 415.358.5784 fax §Behgja@limr;r,§g_i}j
333 Bush Streetl 34th F|oor | San Francisco, CA 94104

<imageOU“| _`pg> |lit¢l_g,§_om
Emp|oyment & Labor Law Solutions Wor|dwide

Begin forwarded message:

From: Warren Postman

<g.g¢c_|p@iggl §i'lgi]|gger ;Qm>
Date:August13, 2018 at 9:09:11 Pl\/l
Gl\/l`l'+3

To: "tevanaalis@gibsondunn.com"
<tevangelis@gibsondunn com>
Subject: Re: Uber matter

Hi Theane,

Following up on my call Friday -- my firm is
preparing to file a substantial number of
arbitrations against Uber on behalf of Uber
drivers JAl\/|S suggested that we reach out to
Uber's counsel to discuss logistics before doing
that |'m not sure if GDC is involved in Uber's
driver arbitrations but given your work on the
misclassification issue, | wanted to give you a
heads up and see if you could point me in the
right direction.

lf you could give me a call today, | would
appreciate it. 617-378-8268. |f you're tied up,

l can reach out to Littler as well.

Best,

Warren D. Postman

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 16 of 110

Partner

Keller l Lenkner

1300 | Street, N.W., Suite 400E j Washington, D.C. 20005
goz_?da.§M l Website Email

 

From: Warren Postman

<WQQ{r)J[g§_' iaj;l§i[] <[i§[ g(_)_l];j>

Date: Friday, August 10, 2018 at 3:19 P|\/|
To: "tevange|is(ciigibsondi.mn.crim"
<tevanaelis@gibsondunn.cnm>

Subject: Uber matter

l-liTheane,

| just left you a voicemail hoping to speak with
you about an Uber matter. | am travelling but
you can reach me on my cell until about 5pm
PT time

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E l Washington, D.C. 20005
ZQZ.B._S..§.§B.‘J l M§ l E_maj

This message may contain confidential and privileged
information. Ifit has been sent to you in error, please
reply to advise the sender of the error and then
immediately delete this message

 

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler |\/lendelson, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 17 of 110

number of separate legal entities Please visit
www.littir=r mm for more information.

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler Mendelson, P.C. is part of the international legal
practice Littler G|obal, which operates worldwide through a
number of separate legal entities Please visit

gww.|ittlr:r coin for more information.

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler l\/Iendelson, P.C. is part of the international legal
practice Littler G|obal, which operates worldwide through a

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 18 of 110

number of separate legal entities Please visit
Www.littler.rtorri for more information.

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler l\/lendelson, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a
number of separate legal entities. Please visit
wwtgg_littler_conl for more information.

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited lf
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler l\/|endelson, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a
number of separate legal entities Please visit

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 19 of 110

-.-'v \:-il lit l\'-'»i'.i."ii'r'i for more information.

 

This email may contain confidential and privileged material for the sole
use of the intended recipient(s). Any review, use, distribution or
disclosure by others is strictly prohibited |f you are not the intended
recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies of this message

Littler i\/|endelson, P.C. is part of the international legal practice Littler
Global, which operates worldwide through a number of separate legal
entities Please visit www.li;_'r,i».-'»i rr;r n for more information.

 

This email may contain confidential and privileged material for the sole
use of the intended recipient(s). Any review, use, distribution or
disclosure by others is strictly pr'ohibited. |f you are not the intended
recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies of this message

Littler l\/lendelson, P.C. is part of the international legal practice Littler

Global, which operates worldwide through a number of separate legal
entities Please visit \y'ww.lit_tli-;[;_Lml; for more information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 20 of 110

This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use, distribution or disclosure by others is strictly
prohibited lf you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities P|ease visit
wy§.fw lii'j'l;-ii;g rim for more information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited |f you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler l\/lendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited |f you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler l\/lendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use distribution or disclosure by others is strictly prohibited lf you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 21 of 110

Littler i\/|endelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 22 of 110

EXHIBIT B

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 23 of 110

 

From: lielinia Sophia

To: Wa[[gi] Eosmlan

Cc: Tom Kayes; §|iur;.l']i§§:, Augrg-‘Lig ll-1. ; Ashley Kelle:; Shaub _\fj_i;jg
Subject: RE: Uber matter

Date: Wednesday, September 5, 2018 5:07:10 PM

\/\/arren,

Of the first 401 demands you sent, 140 of them cannot proceed until we resolve who is representing
them (see my separate emails from earlier today). \/\/e'll need to do the same exercise for the next
batch you served earlier today. | suspect about half of them will have the same problem. Once we
nail down exactly which group is free to proceed, we can work with JAl\/lS on logistics and filing fees
(we will raise the fee dispute with the arbitrators once they are assigned). We also have not received
any invoices from JAMS so l can't agree to your artificial September 17th deadline right now.

The four arbitrators l suggested below are all affiliated with jAl\/l$. Are you rejecting those
suggestions? Do you have any suggestions?

|'ll respond to the rest of this later. | need to confer with Uber about the named defendants |
believe we'll be representing them, but | need to confirm.

Sophia

From: Warren Postman [mailto:wdp@ke|ler|enkner.com]
Sent: Wednesday, September 05, 2018 9:33 AM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

 

Sophia,
We have considered Uber's counter-proposal for a process and do not find it acceptable

Having spent several weeks conferring about an alternative process we have decided to move
ahead with arbitrating our clients' claims without delay. Consistent with your prior agreement to
accept electronic service, l am serving you with the attached demands for arbitration on behalf of
857 additional clients in California and 190 clients in l\/lassachusetts. Pursuant to l\/I.G.L. §§ 148 and
1488, the i\/lassachusetts demands name Dara Khosrowshahi, Barney l-larford, Thuan Pham, Meghan
loyce, Rachel Ho|t, Persis Elavia, and Liane Hornsey as defendants Please let me know whether or
not you will be representing these individuals lf so, please let me know whether you will accept the
attached electronic service on their behalf. For avoidance of doubt, we are also re-serving in the
same manner the original 400 demands l sent to you on August 14, 2018, which contain minor
amendments and which we will re-serve on JAl\/lS along with the others

lf you are aware of any clients who have signed an engagement letter with another law firm, we
would appreciate you sharing their names so that we can clarify with them how they would like to
proceed You previously stated that some of our clients have signed releases that you believe waive

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 24 of 110

their claims |f any of these clients no longer have an active driver account with Uber and have not
driven for Uber since signing the release, please share the release and we will consider withdrawing
their demand For the remaining clients, our view is that statutory rights such as a minimum wage
and overtime cannot be waived prospectively by contract |n addition, while you noted that some of
our clients are members of the O’Connor class, we believe that the bulk of their claims are not
covered by O'Connor. Accordingly, we will be commencing arbitration for all of those clients Any
disputes on these matters must be resolved by the arbitrators

With regard to all of the above clients, we do not agree to any non-JAl\/lS arbitrators We therefore
invoke our clients' right to commence arbitration through in\/IS and select arbitrators by a strike
method As we explained during our callon August 22, we believe Uber is equitably estopped based
on its statements in Mohamed from asking a driver to pay any portion of the JAl\/IS filing fee While|
understand that Uber disputes this point, the arbitration agreement states that the ”Company shall
bear all of the Arbitrator's and arbitration fees until such time as the Arbitrator resolves any such
dispute” We hereby demand that Uber pay the full iAl\/IS filing fee for each of the attached clients
so that we may commence arbitration.

To the extent Uber argues that arbitrating this many claims will be unworkable, we disagree We are
fully prepared to arbitrate the claims consistent with the iAl\/l$ Streamlined Arbitration Rules that
Uber designated in its contract We will not put our clients' claims on hold because the process that
Uber wrote into its contracts is inconvenient for Uber.

lf Uber has not paid the JAl\/lS filing fee for each of the above clients by September 17, we will file a
motion to compel arbitration in court \/\/e would be willing to discuss settlement at any time The
lines of communication are always open. But we do not see any reason to delay the commencement
of arbitration. Uber has spent the last five years arguing in case after case that (1) all disputes arising
from the driver agreement must be arbitrated, (2) any threshold disputes regarding whether a claim
is arbitrable must themselves be arbitrated, and (3) Uber stands ready to engage in a fast, efficient,
and streamlined dispute resolution process with its drivers in arbitration. lt is time for Uber to abide
by the process it has designed and worked to impose on drivers in dozens of disputes around the
country.

Best,

Warren D. Postman
Partner

Keller | Lenkner
1300 | Street, N.W., Suite 400E | Washington, D.C. 20005
292._?_4£..6.3.14 l Ml§ l Em_ail

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Tuesday, September 4, 2018 at 11:46 Al\/l

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew l\/|." <ASpurchise@littler.com>,

 

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 25 of 110

Ashley Ke|ler <ack@keller|enkner.com>
Subject: RE: Uber matter

Warren,

Here is our proposal on the arbitration process and some suggested arbitrators l_et me know your
thoughts

0 We suggest starting with four individual arbitrations Each side would pick two claimants from
the entirety of the Ke|ler list (excluding those that are not able to proceed due to conflicts -
e.g., O'Connor or represented by another firm - we are just about done analyzing this for your
first 400 or so that you sent to me; we'll need your complete list to do the rest). We would
assign the four matters to four different arbitrators |f we cannot agree on arbitrators we will
use the lAl\/l$ strike lists

0 The arbitrations will take place where the claimants are located Uber will not agree to have
all of the arbitrations take place in Chicago.

0 After we receive reasoned decisions in all four arbitrations we will reconvene to determine
the appropriate way to proceed We will likely be able to proceed more quickly, particularly if
we group the arbitrations so that each arbitration after the first four involves 3-4 claimants
However, we would still insist that the arbitrator make an individualized decision as to the |C
status of each claimant We may also be open to assigning new claimants to the arbitrators

who adjudicated the first four matters
0 The arbitrations will be conducted pursuant to each claimant's operative arbitration provision_

0 Uber will not commit to any sort of mediation at this time

P['ng§egj Arbitrators

iudge Rebecca Westerfie|d
Judge William Cahill
iudge George King

iudge ion i\/layeda

From: Warren Postman [mailto:wdp@ke|ler|enkner.com]
Sent: Thursday, August 30, 2018 6:38 AM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 26 of 110

Thank you Sophia. Please let me know when we can expect a proposal on process We made an
initial proposal two weeks ago and haven't received any counter-proposal from Uber yet We
generally prefer the strike method for arbitrator selection, but will consider specific suggestions if
we see some indication that Uber is proposing something meaningful beyond the default iAl\/l$
process

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
202 753 3;3;3£ | Web§ite [ Email

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Wednesday, August 29, 2018 at 8:01 PI\A

To: Warren Postman <wdp@kellerlenkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, “Spurchise, Andrew |\/|." <ASpurchise@|ittler.com>,
Ashley Keller <ack@keller|enkner.com>

Subject: RE: Uber matter

Thanks We will review, | can confirm that we will agree to tolling for all of your clients while we
work through the terms of the long form tolling agreement, and the details of the logistics of the
arbitrations

Are there any arbitrators you would propose for Uber to consider? lt would be helpful to see if we
can agree before we resort to strike lists

Sophia

From: Warren Postman [mailto:wdp@ke||erlenkner.com]
Sent: Tuesday, August 28, 2018 1:52 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Thank you Sophia,

A proposed tolling agreement is attached Could you please also give us an ETA on a counter
proposal for proceeding with the arbitrations?

Best,

Warren D. Postman

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 27 of 110

Partner

Keller l Lenkner
1300 l Streetl N.W., Suite 400E | Washington, D.C. 20005
292.7£§.3§3& l Website f Email

From: l'Behnia, Sophia" <SBehnia@littler.com>

Date: Tuesday, August 28, 2018 at 11:40 AI\/|

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew l\/l." <ASpurchise@|ittler.com>,
Ashley Keller <ack@keller|enkner.com>

Subject: Re: Uber matter

Warren,

|'m still waiting on confirmation, but a tolling agreement should be fine Can you circulate a
draft for our review?

Thank you,
Sophia

Sent from my iPhone

On Aug 27, 2018, at 6:11 Pl\/|, Warren Postman <L£dp@l<ellerlenkner.com> wrote:

Sophia, Andrew,

Thank you for the discussion last Wednesday and for agreeing to get back to us with (a)
a counter proposal on how to proceed with the arbitrations and (b) an answer on
whether Uber will agree to toll our clients' claims so that we don't need to file them all
right away. As we noted on the call, we are concerned about letting time drag on
without progress on these points Given that, could you please let me know when you
expect to get back to us on both fronts?

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 4OOE § Washington, D.C. 20005
202,74& 8;§3§ j W§Lg§ite ] Email

From: "Behnia, Sophia" <SBehriia(r.i?|ittler _com>

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 28 of 110

Date: Wednesday, August 22, 2018 at 1:40 Pl\/|

To: V\/arren Postman <j,g;d;i[ril <g-5 l;='~i'lr-~n <ng-'-'i',co_rn>

Cc: Tom Kayes <Ll;@_l\;ede_ijiej_i_j_g_i;ierhwj__i_;>, "Spurchise, Andrew l\/|."
<Mm_se@littler.cg)n'i>, Ashley Ke|ler <;i_di@l&‘l.€t'l§ill<_ll€!@m>
Subject: RE: Uber matter

That's fine Please send out a conference line - Andrew and | are in different offices

From: Warren Postman [ma_i|to;ngpgcn|ge||g[lgijlghg-r!ggr;i_i]
Sent: Tuesday, August 21, 2018 5:36 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller
Subject: Re: Uber matter

Actually, my partner Ashley Keller would like to join. Could we do 1pm your time?

Thanks

Warren D. Postman
Partner

Keller j Lenkner

1300 l Street, N.W., Suite 400E j Washington, D.C. 20005
202.?49.8334 § Web§ite j Emai|

On Aug 21, 2018, at 6:14 Pl\/l, Warren Postman <w_clp@kellerlenl<ner.cg;m> wrote:

Thank you Sophia. l_et's set a specific time to talk. How about 3pm your
time tomorrow?

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E IWashington, D.C. 20005
202 749_8§334 l Website| Emai|

Date: Tuesday, August 21, 2018 at 6:53 Pi\/|

To: Warren Postman <wd J tel erie 1 l 'r_c i"n>

Cc: Tom Kayes <tl<(a!kellerlenlgner_g‘oi}i>, "Spurchise, Andrew l\/l."
<£\§ilutcllise@_littwt.;em>

Subject: RE: Uber matter

l've looped in Andrew Spurchise who will be leading these arbitrations on
our side l am tied up tomorrow at 10 am PST. Let's shoot for later in the

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 29 of 110

day. | also owe you a clarification email on the O'Connor issue, which | will
send as soon as l have a moment

From: Warren Postman [mai|to:wdi:i@kellerlenkner.com]
Sent: Friday, August 17, 2018 1103 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Sophia,

|n advance of our callon Wednesday (please confirm the time),|
have included below a proposed framework for an alternative
arbitration process that does not involve us filing thousands of
individual arbitrations before JAl\/|S. This is to get the discussion
started We are happy to consider other approaches you might
suggest in advance of our call Wednesday.

However, if we haven't made meaningful progress toward an
alternative approach by COB Wednesday, we will assert our clients'
right to proceed through the JAl\/lS process identified in the
arbitration agreement That process can't start until the iAI\/l$ filing
fee is paid, and Uber is responsible for the full fee as outlined in our
demand letter. Please tell me now if Uber disagrees with this
position, as that will be material to our discussions over the next
week.

Framework for A|ternative Arbitration Mode|

0 Bellwether process: Uber and Keller Lenkner select 9
bellwether arbitrations - 3 with drivers from SF, 3 with drivers
from LA, and 3 with drivers from i\/lass.

0 Tolling: Uber agrees to toll all related claims for other Uber
drivers who are Keller Lenkner clients pending the bellwethers

0 Selecting bellwether plaintiffs: Uber will first identify any Keller
Lenkner client whom it believes would not have a claim for
unpaid wages even ifthey were an employee Ke|ler Lenkner
will then identify a list of 20 clients who are willing to serve as a
bellwether plaintiff Uber picks the bellwethers from that list
Bellwether plaintiffs will receive an incentive award of double
their recovery in return for their service

0 Arbitrator selection: JAI\/iS will supply a list of 39 arbitrators all

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 30 of 110

of whom shall be former federal judges Each side will make
alternating strikes with 15 strikes per side

0 Rules: Arbitrations will be conducted under the Federal Rules
of Civil Procedure, but the arbitrator will expedite proceedings
and a final award must be issued within one year.

o Location: To facilitate travel from both coasts, the arbitrations
will take place in Chicago.

0 Post-bellwether mediation: Within 30 days after the conclusion
of the 9 bellwethers the parties will commence non-binding
mediation in order to decide on a formula for extrapolating the
results of the bellwethers to Keller Lenkner's remaining clients
Keller Lenkner proposes Tony Piazza in San Francisco.

o Post-mediation arbitration: |f the parties cannot reach
agreement within 30 days after the mediation is commenced
the parties will, within the next 14 days select a single iA|\/|S
arbitrator based on an alternating strike method (10 strikes
each from a list of 21). Within 30 days of the arbitrator's
selection, the parties will simultaneously submit an opening
brief proposing a formula for extrapolating the results of the
bellwethers to Keller Lenkner's remaining clients Within 30
days of the opening briefs the parties will simultaneously
submit a response The arbitrator shall issue a final award
designating a formula within 30 days which shall be binding on
both sides

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E [ Washington, D.C. 20005
2021?£&&133 l Wel Email

From: Warren Postman <wd riJl<ellar|-=n|<n r.com>
Date: Thursday, August 16, 2018 at 6:49 Pl\A

To: "Behnia, Sophia" <`B-- na rDl' r. >
Cc: Tom Kayes <tk@ke le rlenlgui-.“L_§._‘QLR>

Subject: Re: Uber matter

Thanks Sophia. Please do clarify. We’ll call your office line at 10am PT on

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 31 of 110

Wednesday 8/22 unless you prefer a different time and/or number. just
let me know.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E l Washingtonl D.C. 20005
2023_‘1£1_8§§£ l Me l E_mB

Date: Thursday, August 16, 2018 at 6:38 Pi\/l

To: Warren Postman <wdp{o§leel|erlei;l<ner_;_pm>
Cc: Tom Kayes <Lk`_@i<_e`ll@;lenkner.com>
Subject: Re: Uber matter

Hi Warren,
That's not entirely accurate l will draft a clarifying email tomorrow
A callon Wednesday is fine with me

Thanks
Sophia.

Sent from my iPhone

On Aug 16, 2018, at 1:51 Pi\/l, Warren Postman
<M@|gp||gr g=n“jgng[ r;g_[g> wrote:

Sophia,

Thanks for talking earlier. To confirm what we discussed,
Uber's position is that any drivers who are part of the
O'Connor class are represented by Liss-Riordan solely by
virtue of being in the class, Uber will not arbitrate with any
members of the O'Connor class without the consent of Liss-
Riordan, and Liss-Riordan will not give consent

Please confirm if that is correct

For the remaining drivers who Uber agrees are not

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 32 of 110

represented by other counsel, we are willing to discuss some
form of arbitration outside ofJAl\/IS so long as we can do a
call by Wednesday to discuss lf we can't talk by
Wednesday, we do not consent to a non-iAl\/|S arbitrator
and assert our clients' right to proceed through JA|\AS with
Uber paying the full fee.

Please let me know if we can talk by Wednesday and
whether Uber will pay the full JAi\/lS filing fee if we can't
reach an agreement on a non-iAl\/lS arbitrator.

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 400E § Washington, D.C. 20005
E.DZM MSB§| Emai|

From: "Behnia, Sophia" <§`;`ij_el_i___i_iil@littler.com>
Date: Thursday, August 16, 2018 at 2:54 P|\/l

To: Warren Postman <w;'lpt?ll|gg;‘ |t-‘r r:itl<.r)_r'_‘._i'_t§£,lttl>
Cc: Tom Kayes <tl<@ l;gelu;‘ll€'_rtlg_tt;i.;.;tluil>
Subject: RE: Uber matter

Warren,

Let's talk next week. Over 100 of the first 400 you served are
already represented by other law firms l need to finalize
that list on my end, and then l will connect you with the
other law firms so you all can figure out which firm is going
to proceed with representation.

The arbitration agreement is clear that you are not to file
with iAl\/|S first You are to serve on Uber (l will accept
service by email), we are to meet and confer regarding
arbitrators and then if we cannot agree on arbitrators we
can go to iAi\/lS for a strike list |t’s possible some of the
arbitrators we will agree to will not be affiliated with iAl\/lS
so it doesn't make sense to pay filing fees right now. Let's
discuss the logistics next week after | have a list of which
drivers are represented by multiple firms

Thanks

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 33 of 110

Sophia

From: Warren Postman [inattQ_:..\;\;dg@.tel.lt:ttt-:nisneccgm]
Sent: Thursday, August 16, 2018 11:46 AM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Sophia,

Please let me know when you would like to have the call you
mentioned on Tuesday. ln the meantime, will you accept
electronic service of additional arbitrations on behalf of
Uber? We are preparing a batch of about 800 more
demands and imagine you don't need the stack of paper.
Also, can you please give me a timeline on when Uber will be
paying the filing fee to JAl\/lS? As you know, iAl\/|S will not
commence the arbitration until they receive the fee, and we
would like to get the process started

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 400E | Washington, D.C. 20005
2923_4£.§33£ l W_¢M§l l _&LEm 'l

From: Warren Postman <M@i_<_i;|_|gr|gn|gner.;g;m>
Date:Tuesday,August14, 2018 at 10:10 Pl\/|
To: "Behnia, Sophia" <§B§JJ_M@litLl_ettu.iI_l>
Cc: Tom Kayes < ` - ' '
Subject: Re: Uber matter

`.C( 'i>

 

Sure ~ attached Happy to discuss

Warren D. Postman
Partner

Keller l Lenkner '

1300 l Street, N.W.l Suite 400E | Washingtonl D.C. 20005
2!12.749.5;3;34 l Web§ile | Emai|

 

 

From: "Behnia, Sophia" <it`;iehrna@_|_|tt iar¢§&m>

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 34 of 110

Date: Tuesday, August 14, 2018 at 10:05 Pl\/l
To: Warren Postman <Mjp r'i`il'a |“' 3 lac eLg,)_i;r_i>
Cc: Tom Kayes <.ti;l{§i_k_f-:U_E.i'_tt;r_itue_!a;dm>
Subject: RE: Uber matter

Any chance you have their names/contact info in a
spreadsheet? lt looks like some of these folks are in the
certified O'Connor class, and some are already represented
by other law firms so we'll need to address that issue first |f
you have a spreadsheet, it will speed that process up.

From: Warren Postman [Lnai]tg;_mdp_@gel|gdegi$_ngt.cgm]
Sent: Tuesday, August 14, 2018 6:56 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Sophia,
|'ve attached a courtesy copy of what was mailed to Uber.

Best,

Warren D. Postman
Paitner

Keller l Lenkner

1300 l Street, N.W.l Suite 400E j Washingtonl D.C. 20005
aa:_a§al*_a irwin 1

From: Warren Postman <w'.| rD - l- 'l- 1' -r. >
Date:Tuesday,August14, 2018 at 9:39 Pi\/l

To: "Behnia, Sophia" <§liel_1.i.i.r_e_i_@btt|_e.tcn.i_n>

Cc: Torn Kayes <_tk_@..lsede.i:.iat'.itr;.e.rt..oin>

Subject: Re: Uber matter

Right. We sent them to both Uber and JAi\/|S.

Warren D. Postman
Partner

Keller l Lenkner

1300 | Street, N.W.l Suite 400E | Washington, D_C_ 20005
ZDZ.IA&.§§§A Mb§li§ l Emai|

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 35 of 110

From: "Behnia, Sophia" <$_B_elm`a[ri}l`ittler_c;orn>
Date: Tuesday, August 14, 2018 at 9:37 Pl\/l

To: Warren Postman <:tytij'_r_@ <;)|l;lJ "L.=_J__Lijgiier.c"g;m>
Cc: Tom Kayes <it@tc:_Um'_l_r:n_lsiJ_e_tcem>
Subject: RE: Uber matter

Ok, got it When you say filed you mean you sent Uber the
demands right?

From: Warren Postman [mailto:wdr;@kg- l|g-rlg-ggnef,corn]
Sent: Tuesday, August 14, 2018 6:34 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

The 400 for whom we filed are all in the LA and San
Francisco area. We have additional clients throughout
California and l\/lassachusetts

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 | Street, N.W.l Suite 400E | Washington, D.C. 20005
_?DZN_&LBAE€I l We_bsiAe l _MEm l

From: "Behnia, Sophia" <5 i cl ll -r.c rn>
Date:Tuesday,August14, 2018 at 9:31 Pl\/l

To: Warren Postman <wclp@l<e l;=rlgj'_i_jqjlgj'___g_o_rg>
Cc: Tom Kayes <tlg{rD gel erlenki'ie[.;om>
Subject: RE: Uber matter

Ok, thanks Where are your clients located?

From: Warren Postman [nga ilto:wc|p@kellerlgglgng- i;,ggm]
Sent: Tuesday, August 14, 2018 6:30 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Thank you Sophia. For your information, we mailed demand
letters for 400 clients yesterday, which should arrive
tomorrow. We have additional clients for whom we are
preparing demands |'ve copied my colleague Tom Kayes; if

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 36 of 110

you could include us both when you circle back, that would
be great

Best,

Warren D. Postman
Partner

Keller ] Lenkner

1300 i street N.w., suite 4ooe | washington D.c. 20005
202,7§9,3§4 w§i§§§ii§ j E_m§ii

From: "Behnia, Sophia" <SBelinia(u!littler.coi‘n>
Date:Tuesday,August14, 2018 at 9:26 PI\A

To: Warren Postman <t a l< llerl ner col >
Subject: RE: Uber matter

l-li Warren,

l\/ly office will be handling this matter. We will discuss with
Uber and will circle back with you to set up a ca|l.

Thank you,
Sophia

Sophia Behnia, Sharehoider
415.276.2561 direct 415.358.5784 fa)< M@mmgw
333 Bush Street, 34th Floor | San Francisco, CA 94104

<im;i'_gg@gl,jpg?_ | inlet CQm
Employment & Labor Law Solutions Wor|dwide

Begin forwarded message:

From: Warren Postman
<tiyglpjfi)kg|j§;'[enlgrier.ggm>
Date:August13, 2018 at 9:09:11 Pl\/l
G|\/lT+3

To: "tevarigelis@gibsoiidunn.com"

< ~v n ~ li a ` n >
Subject: Re: Uber matter

Hi Theane,

Following up on my call Friday -- my firm is

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 37 of 110

preparing to file a substantial number of
arbitrations against Uber on behalf of Uber
drivers JAl\/lS suggested that we reach out to
Uber's counsel to discuss logistics before doing
that l'm not sure ifGDC is involved in Uber's
driver arbitrations but given your work on the
misclassification issue, l wanted to give you a
heads up and see if you could point me in the
right direction.

|f you could give me a call today, l would
appreciate it 617-378-8268. lf you're tied up,
l can reach out to Littler as well.

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W.l Suite 400E | Washington, D.C. 20005
2112__113_2\71~19l 34 l media i ama

From: Warren Postman
<wdp@kelledemsrtia;.cem>

Date: Friday, August 10, 2018 at 3:19 Pi\4
To: "tevamaelis@gibsoi'idunii.cnii'i"
<tevaneelis&Peibsonciunn.coni>

Subject: Uber matter

Hi Theane,

|just left you a voicemail hoping to speak with
you about an Uber matter. | am travelling but
you can reach me on my cell until about 5pm
PT time

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 400E | Washington, D.C. 20005
202_749_8334 | Websile Emai|

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 38 of 110

This message may contain confidential and privileged
information. lf`it has been sent to you in error, please
reply to advise the sender ofthe error and then
immediately delete this message

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler l\/lendelson, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a
number of separate legal entities P|ease visit

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler |\/lendelson, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a
number of separate legal entities Please visit
www_l`tj'li=r_com for more information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 39 of 110

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler l\/lendelson, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a
number of separate legal entities Please visit

www, itt etch for more information.

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited |f
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler |\/iende|son, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a
number of separate legal entities Please visit
www.l`iiler.cni'r for more information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 40 of 110

This email may contain confidential and privileged material
for the sole use of the intended recipient(s). Any review, use,
distribution or disclosure by others is strictly prohibited lf
you are not the intended recipient (or authorized to receive
for the recipient), please contact the sender by reply email
and delete all copies of this message

Littler |\/|endelson, P.C. is part of the international legal
practice Littler Global, which operates worldwide through a
number of separate legal entities P|ease visit
www.littler,coin for more information.

This email may contain confidential and privileged material for the sole
use of the intended recipient(s). Any review, use, distribution or
disclosure by others is strictly prohibited |f you are not the intended
recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies of this message

Littler Mendelson, P.C. is part of the international legal practice Littler
Global, which operates worldwide through a number of separate legal
entities Please visit Www.|i_tjlr'r_r_on'i for more information.

This email may contain confidential and privileged material for the sole
use of the intended recipient(s). Any review, use, distribution or
disclosure by others is strictly prohibited |f you are not the intended
recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies of this message

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 41 of 110

Littler Mendelson, P.C. is part of the international legal practice Littler
Global, which operates worldwide through a number of separate legal
entities Please visit _www.littler.com for more information.

This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use, distribution or disclosure by others is strictly
prohibited lf you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities Please visit
www_|ittlg-'zr_i;g_n,i for more information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited lf you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler i\/Iendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use distribution or disclosure by others is strictly prohibited |f you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler i\/lendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities P|ease visit www.|itt|er.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 42 of 110

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited lf you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler l\/lendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.|ittler.com for more
information.

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. lf you
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler Mendelson, P.C. is part ofthe international legal practice Littler Global, Which operates
WorldWide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 43 of 110

EXHIBIT C

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 44 of 110

 

From: Behnia, 509th

To: Wariei] Pgsl[;id'ji

Cc: `_1'9_111_ l<,ay_g,; §i]ui'chise Andrew l'\‘l.; Mg Eyl_|;;[,' Sliaub Vicki
Subject: RE: Uber matter

Date: Wednesday, September 5, 2018 7:54:23 PM

Warren,

That's actually not correct Nearly all of them have engagement agreements with Lichten & Liss-
Riordan directly. Please discuss with Shannon. Uber will not get involved in that dispute tlntil we
receive written confirmation addressing which firm will represent each one of the 138 on the list |
sent, we cannot proceed as to those folks

We can address timing of the filing fee payment once we receive individual invoices from 1Al\/l5.
Again, l won't agree to a made up deadline when l haven't even seen invoices from iAl\/lS. Once we
receive correct invoices we'll work with Uber to make sure payment is processed in a timely
manner.

-Sophia

From: Warren Postman [mai|to:wdp@ke||er|enkner.com]

Sent: Wednesday, September 05, 2018 7:47 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller; Shaub, Vicki
Subject: Re: Uber matter

Sophia,

Thank you for the list of individuals you identify as represented by Shannon Liss-Riordan. lt appears
that the primary basis you have for identifying individuals on this list is that they are members of
the O'Connor class We have a signed agreement from each of our clients that asks us to seek relief
for them in arbitration. As l have noted, we do not believe membership in the O'Connor class
prevents this but, at a minimum, this issue must be resolved by the arbitrator. lfyou or Shannon
identify any individuals who have actually signed an engagement agreement with another firm, we
will resolve any true dual representation scenario before insisting on arbitration. But apart from any
individuals you identify as having signed an engagement agreement with another law firm, we insist
on payment of the filing fee and will move to compel arbitration in its absence

We will ask JAi\/lS to send you an invoice and l expect they will do so with ample time for payment
before the 17th While any deadline in this situation will necessarily be artificial, we can see no
reasonable basis for further delay. After several weeks of discussion, we are very far apart on what
an alternative process to JAl\/lS might look like The driver agreement is clear about what happens
next - Uber must pay the filing fee so we can commence arbitration. |f Uber fails to do this by
September 17, we can only view that as a delay tactic and will move to compel.

|n terms of arbitrators we prefer to use the default strike method referenced in the driver
agreement We will therefore not agree with, object to, or suggest any arbitrators at this time, but

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 45 of 110

will instead wait for strike lists to be provided by iA|\/|S,

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Streetl N.W., Suite 4OOE | Washington, D.C. 20005
2112_?49_8;334 | Web§i|e | Emai|

From: "Behnia, Sophia" <SBehnia@|ittler.com>

Date: Wednesday, September 5, 2018 at 8:08 PI\/|

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, “Spurchise, Andrew l\/l." <ASpurchise@littler.com>,
Ashley Keller <ack@keller|enkner.com>, "Shaub, Vicki" <VShaub@littler.com>

Subject: RE: Uber matter

Correction - you initially sent 400, not 401.

From: Behnia, Sophia

Sent: Wednesday, September 05, 2018 5:07 PM

To: 'Warren Postman'

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller; Shaub, Vicki
Subject: RE: Uber matter

Warren,

Of the first 401 demands you sent, 140 of them cannot proceed until we resolve who is representing
them (see my separate emails from earlier today). We’ll need to do the same exercise for the next
batch you served earlier today, | suspect about half of them will have the same problem. Once we
nail down exactly which group is free to proceed, we can work with iAl\/l$ on logistics and filing fees
(we will raise the fee dispute with the arbitrators once they are assigned). We also have not received
any invoices from iAl\/lS sol can't agree to your artificial September 17th deadline right now.

The four arbitrators l suggested below are all affiliated with iAl\/lS. Are you rejecting those
suggestions? Do you have any suggestions?

|'ll respond to the rest of this later. | need to confer with Uber about the named defendants l
believe we'll be representing them, but l need to confirm.

Sophia

From: Warren Postman [mai|to:wdp@kel|erlenkner.com]

Sent: Wednesday, September 05, 2018 9:33 AM
To: Behnia, Sophia

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 46 of 110

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Sophia,
We have considered Uber's counter-proposal for a process and do not find it acceptable

l-laving spent several weeks conferring about an alternative process we have decided to move
ahead with arbitrating our clients' claims without delay. Consistent with your prior agreement to
accept electronic service, | am serving you with the attached demands for arbitration on behalf of
857 additional clients in California and 190 clients in Massachusetts Pursuant to |\/l.G.L. §§ 148 and
1488, the l\Aassachusetts demands name Dara Khosrowshahi, Barney l-larford, Thuan Pham, Meghan
joyce, Rache| Ho|t, Persis E|avia, and Liane Hornsey as defendants Please let me know whether or
not you will be representing these individuals |f so, please let me know whether you will accept the
attached electronic service on their behalf. For avoidance of doubt, we are also re-serving in the
same manner the original 400 demands l sent to you on August 14, 2018, which contain minor
amendments and which we will re-serve on jAl\/lS along with the others

|f you are aware of any clients who have signed an engagement letter with another law firm, we
would appreciate you sharing their names so that we can clarify with them how they would like to
proceed You previously stated that some of our clients have signed releases that you believe waive
their claims |f any of these clients no longer have an active driver account with Uber and have not
driven for Uber since signing the release, please share the release and we will consider withdrawing
their demand For the remaining clients, our view is that statutory rights such as a minimum wage
and overtime cannot be waived prospectively by contract |n addition, while you noted that some of
our clients are members of the O'Connor class, we believe that the bulk of their claims are not
covered by O'Connor. Accordingly, we will be commencing arbitration for all of those clients Any
disputes on these matters must be resolved by the arbitrators

With regard to all of the above clients, we do not agree to any non-jAl\/l$ arbitrators We therefore
invoke our clients' right to commence arbitration through jAl\/l$ and select arbitrators by a strike
method As we explained during our callon August 22, we believe Uber is equitably estopped based
on its statements in l\/iohcirned from asking a driver to pay any portion of the jAl\/lS filing fee \/\/hile l
understand that Uber disputes this point, the arbitration agreement states that the ”Company shall
bear all of the Arbitrator's and arbitration fees until such time as the Arbitrator resolves any such
dispute." We hereby demand that Uber pay the full jAl\/lS filing fee for each of the attached clients
so that we may commence arbitration.

To the extent Uber argues that arbitrating this many claims will be unworkable, we disagree We are
fully prepared to arbitrate the claims consistent with the jAl\/lS Streamlined Arbitration Rules that
Uber designated in its contract We will not put our clients' claims on hold because the process that
Uber wrote into its contracts is inconvenient for Uber.

|f Uber has not paid the jAI\/lS filing fee for each of the above clients by September 17, we will file a
motion to compel arbitration in court We would be willing to discuss settlement at any time The

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 47 of 110

lines of communication are always open. But we do not see any reason to delay the commencement
of arbitration. Uber has spent the last five years arguing in case after case that (1) all disputes arising
from the driver agreement must be arbitrated, (2) any threshold disputes regarding whether a claim
is arbitrable must themselves be arbitrated, and (3) Uber stands ready to engage in a fast, efficient,
and streamlined dispute resolution process with its drivers in arbitration. lt is time for Uber to abide
by the process it has designed and worked to impose on drivers in dozens of disputes around the
country.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
_2_02 749 83311 | Web§ite [ Email

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Tuesday, September 4, 2018 at 11:46 Al\/l

To: \/\/arren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew l\/l.’l <ASpurchise@littler.com>,
Ashley Keller <ack@keller|enkner.com>

Subject: RE: Uber matter

Warren,

l-lere is our proposal on the arbitration process and some suggested arbitrators l_et me know your
thoughts

A` l ,_.S

¢ We suggest starting with four individual arbitrations Each side would pick two claimants from
the entirety of the l<eller list (excluding those that are not able to proceed due to conflicts -
e.g., O'Connor or represented by another firm _ we are just about done analyzing this for your
first 400 or so that you sent to me; we'll need your complete list to do the rest). We would
assign the four matters to four different arbitrators lf we cannot agree on arbitrators we will
use the jAl\/lS strike lists

0 The arbitrations will take place where the claimants are located Uber will not agree to have

all of the arbitrations take place in Chicago.

¢ After we receive reasoned decisions in all four arbitrations we will reconvene to determine

the appropriate way to proceed We will likely be able to proceed more quickly, particularly if

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 48 of 110

we group the arbitrations so that each arbitration after the first four involves 3-4 claimants
However, we would still insist that the arbitrator make an individualized decision as to the lC
status of each claimant \/\/e may also be open to assigning new claimants to the arbitrators

who adjudicated the first four matters
0 The arbitrations will be conducted pursuant to each claimant's operative arbitration provision.

0 Uber will not commit to any sort of mediation at this time

Erg;ig§egj Arhi!'[ath§

0 judge Rebecca Westerfield
0 judge William Cahill

¢ judge George King

0 judgejon l\/layeda

From: Warren Postman [mailto:wdp@ke|lerlenkner.com]
Sent: Thursday, August 30, 2018 6:38 AM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller
Subject: Re: Uber matter

Thank you Sophia. Please let me know when we can expect a proposal on process We made an
initial proposal two weeks ago and haven't received any counter-proposal from Uber yet We
generally prefer the strike method for arbitrator selection, but will consider specific suggestions if
we see some indication that Uber is proposing something meaningful beyond the default jAl\/lS
process

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
2512.245.§33& | Web§ite l Email

 

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Wednesday, August 29, 2018 at 8:01 P|\/l

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew l\/l." <ASpurchise@littler.com>,
Ashley Keller <ack@keller|enkner.com>

Subject: RE: Uber matter

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 49 of 110

Thanks We will review. | can confirm that we will agree to tolling for all of your clients while we
work through the terms of the long form tolling agreement, and the details of the logistics of the
arbitrations

Are there any arbitrators you would propose for Uber to con'sider? lt would be helpful to see if we
can agree before we resort to strike lists

Sophia

From: Warren Postman [mai|to:wdp@kellerlenkner.com]
Sent: Tuesday, August 28, 2018 1:52 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Thank you Sophia,

A proposed tolling agreement is attached Could you please also give us an ETA on a counter
proposal for proceeding with the arbitrations?

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
202,749.8334 | Web§ite| Email

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Tuesday, August 28, 2018 at 11:40 Al\/|

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew l\/l." <ASpurchise@littler.com>,
Ashley Keller <ack@keller|enkner.com>

Subject: Re: Uber matter

Warren,

|'m still waiting on confirmation, but a tolling agreement should be fine. Can you circulate a
draft for our review?

Thank you,
Sophia

Sent from my iPhone

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 50 of 110

On Aug 27, 2018, at 6:11 Pl\/l, Warren Postman <Wci ajl<eller|ei'il<ner.com> wrote:

 

Sophia, Andrew,

Thank you for the discussion last Wednesday and for agreeing to get back to us with (a)
a counter proposal on how to proceed with the arbitrations and (b) an answer on
whether Uber will agree to toll our clients' claims so that we don't need to file them all
right away. As we noted on the call, we are concerned about letting time drag on
without progress on these points Given that, could you please let me know when you
expect to get back to us on both fronts?

Best,

Warren D. Postman
Partner

Keller j Lenkner

1300 l Street, N.W., Suite 400E Washington, D.C. 20005
E.QZ_-Z_él§l.§l?d l lt".il$.l.`l§il§ l _lEmEll

From: "Behnia, Sophia" <aBelii'iia{d)littler_ccim>
Date: Wednesday, August 22, 2018 at 1:40 Pl\/l
To: Warren Postman <wtti;i,_@ll<ellerleii_l<_i;t§£,§.i;l_ilt>
Cc: Tom Kayes <Mellei'|e ~il<ner_g'oi'r]>, "Spurchise, Andrew l\4."
<A ii ch`seL£Dlittler.ctiii'i>,Ashley Keller<a r ellerlii l<n r. in>
Subject: RE: Uber matter

That's fine. Please send out a conference line -Andrew and | are in different offices

From: Warren Postman [mailtd;de@kellerlenl<ner.com]
Sent: Tuesday, August 21, 2018 5:36 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Actually, my partner Ashley Keller would like to join. Could we do 1pm your time?

Thanks

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 400E Washington, D.C. 20005
ZQZ..U.S..B_EM l lt'li'.e.l;i.§it§] Email

 

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 51 of 110

On Aug 21, 2018, at 6:14 Pl\/l, Warren Postman <_\iv_i_l_p_{§i] kel ei'leiil<§]er.r_'_tM> wrote:

Thank you Sophia. Let's set a specific time to talk. How about 3pm your
time tomorrow?

Warren D. Postman
Partner

Keller j Lenkner

1300 l Street, N.W., Suite 400E j Washington, D.C. 20005
2112.?49_&3§4 j V\/§b§ite | Email

From: "Behnia, Sophia" <§l§g- hnia@littler.gom>
Date: Tuesday, August 21, 2018 at 6:53 Pl\/|

To: Warren Postman <w' 60 ellerl nl< rt i >
Cc: Tom Kayes <tg{cl>l<e|lg- t t~\nkn;-\r gom>, "Spurchise, Andrew |\/|."
< 5:) ii'r.l'iise ciJ|i" -.t 13>

 

Subject: RE: Uber matter

|'ve looped in Andrew Spurchise who will be leading these arbitrations on
our side | am tied up tomorrow at 10 am PST. Let's shoot for later in the
day. | also owe you a clarification email on the O'Connor issue, which | will
send as soon as l have a moment

From: Warren Postman [mailto:wdo@`iil<el|er|erikriei‘.com]
Sent: Friday, August 17, 2018 1203 PM

To: Behnia, Sophia

Cc: Tom Kayes

Subject: Re: Uber matter

Sophia,

|n advance of our call on Wednesday (please confirm the time),|
have included below a proposed framework for an alternative
arbitration process that does not involve us filing thousands of
individual arbitrations before jA|\/IS. This is to get the discussion
started We are happy to consider other approaches you might
suggest in advance of our call Wednesday.

However, if we haven't made meaningful progress toward an
alternative approach by COB Wednesday, we will assert our clients'
right to proceed through the jAl\/IS process identified in the
arbitration agreement That process can't start until the jAl\/|S filing
fee is paid, and Uber is responsible for the full fee as outlined in our

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 52 of 110

demand letter. Please tell me now if Uber disagrees with this
position, as that will be material to our discussions over the next

week.

Framework for A|ternative Arbitration Model

Bellwether process: Uber and Ke|ler Lenkner select 9
bellwether arbitrations - 3 with drivers from SF, 3 with drivers
from LA, and 3 with drivers from |\/|ass.

Tolling: Uber agrees to toll all related claims for other Uber
drivers who are Keller Lenkner clients pending the bellwethers

Selecting bellwether plaintiffs Uber will firstidentify any l<eller
Lenkner client whom it believes would not have a claim for
unpaid wages even if they were an employee Ke|ler Lenkner
will then identify a list of 20 clients who are willing to serve as a
bellwether plaintiff. Uber picks the bellwethers from that list
Bellwether plaintiffs will receive an incentive award of double
their recovery in return for their service

Arbitrator selection: jAl\/lS will supply a list of 39 arbitrators all
of whom shall be former federal judges Each side will make
alternating strikes with 15 strikes per side

Ru|es: Arbitrations will be conducted under the Federal Rules
of Civil Procedure, but the arbitrator will expedite proceedings
and a final award must be issued within one year.

Location: To facilitate travel from both coasts, the arbitrations
will take place in Chicago.

Post-bellwether mediation: Within 30 days after the conclusion
of the 9 bellwethers the parties will commence non-binding
mediation in order to decide on a formula for extrapolating the
results ofthe bellwethers to Keller Lenkner's remaining clients
Keller Lenkner proposes Tony Piazza in San Francisco.

Post-mediation arbitration: |fthe parties cannot reach
agreement within 30 days after the mediation is commenced,
the parties will, within the next 14 days select a single jAl\/lS
arbitrator based on an alternating strike method (10 strikes
each from a list of 21). Within 30 days ofthe arbitrator's
selection, the parties will simultaneously submit an opening
brief proposing a formula for extrapolating the results ofthe
bellwethers to Keller Lenkner's remaining clients Within 30

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 53 of 110

days ofthe opening briefs the parties will simultaneously
submit a response The arbitrator shall issue a final award
designating a formula within 30 days which shall be binding on
both sides

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
292=?-15=@ l W_e_b_$il§ l will

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited lfyou
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
WorldWide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 54 of 110

EXHIBIT D

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 55 of 110

 

 

From: Bei ia 0 ii

To: Warren Postman

Cc: Tr,\m Ka\.ir=.'a; Siiiircl'iise. .l\nr|i'ew l\l.: Ashley Kelle ,' Shaiil.i. MLF.E
Subject: RE: Uber matter

Date: Tuesday, September 18, 2018 7:38:00 AM

Hi Warren,

You are incorrect First, l wasn't demanding that they open a case. l simply asked for individual
invoices for each matter. Second, they actually do need to open a case and assign a reference
number. They did that yesterday and sent a spreadsheet to us with the reference number for each
matter. The arbitration doesn't commence until the filing fee is received, but a reference number is
assigned and the case is opened That's how they keep track of it Third, it's good that l asked for the
invoices `l'hey inadvertently did not send Andrew and me invoices for two of the drivers referenced
on the spreadsheet that they sent to us yesterday, so we had to go back and ask for them. l have not
created any sort of obstacle to the process; |'m just following the standard procedures (procedures
that Andrew and l have quite a bit of experience with because this isn't our first set of Uber
arbitrations). We sent the invoices to Uber yesterday so they can process payment We’ll file a
motion on the fee dispute once arbitrators are assigned

For those that are in O'Connor, we'll file a motion to stay proceedings once arbitrators are assigned
to those matters

-Sophia

From: Warren Postman [mailto:wdp@ke|lerlenkner.com]

Sent: Monday, September 17, 2018 3:36 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller; Shaub, Vicki
Subject: Re: Uber matter

Hi Sophia,

We have not heard from any clients that they have retained Lichten & |_iss-Riordan or would like to
be represented by Lichten & Liss-Riordan. Shannon has not given us the name of a single client who
has signed an engagement letter with her. And our investigation strongly undermines the claim that
”nearly all" of the 138 have signed engagement agreements with Lichten & Liss-Riordan. Our clients
are busy, as are we, so we are not going to chase down every single client to sign a second form -
we already have signed engagement agreements for all our clients and an obligation to proceed with
their claims lf Shannon gives us the name of any clients who have signed an engagement with her,
we will address those, but until then we will continue to advance our clients' claims

Relatedly, to the extent you are still unwilling to arbitrate with individuals who are members of
the O'Connor class | want to clarify that we do not intend to bring expense reimbursement or tips
claims on behalf of any of our clients The claims for which we are proceeding are therefore not
implicated by O’Connor. |n short, we see no reason to delay proceeding with the entire list (apart

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 56 of 110

from Kevin Fong, whose withdrawal l will let Sandra know about next and copy you).

Finally, we certainly are fine with you paying the fee for each claimant individually. |'m sure jAl\/lS

could track which individuals you are paying the fee for if you provided them with a spreadsheet But

my understanding is that the process for initiating a jAl\/l$ arbitration is that the appropriate party

pays the fee and then jAI\AS commences the arbitration. |t appears that by demanding that in\/|S

open a case without payment _ something they typically do not do -you are creating an obstacle to
~ arbitration that is outside the jAl\/lS process referenced in the contract

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Sti'eet, N.W., Suite 400E ] Washington, D.C. 20005
202_..?£§.§§13:1 l lil.i'_ebiil§ l Ema_il

From: "Behnia, Sophia" <SBehnia@littler.com>
Date: I\/|onday, September 17, 2018 at 2:14 P|\/I
To: Warren Postman <wdp@kel|er|enkner.com>
Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew i\/|." <ASpurchise@littler.com>,
Ashley Keller <ack@keller|enkner.com>, "Shaub, \/icki" <\/Shaub@littler.com>

Subject: RE: Uber matter

Warren,

l-lave you informed jAl\/|S that you are withdrawing Fong's arbitration demand? l want to make sure
we don't receive an invoice for him.

You said you have heard from 101 individuals but the list l sent to you had 138 names on it. Can you
send me a list of exactly who has signed an addendum to your engagement agreement and has
terminated his/her representation by Lichten & Liss-Riordan? For the 37 folks that remain, are you
not able to find them or is Shannon going to represent them?

The issue above is exactly why we need individual invoices from jAl\/l$. We need to keep track of
who is proceeding, who has had cases opened/filing fees paid, etc. jAl\/l$ also has its own
procedures - they need to open a case for each claim, assign a case number, issue an invoice, etc.
We can'tjust dump a bunch of money on jA|\/lS and hope for the best There needs to be a case
number attached to each payment so it’s clear where the money is going

Again, l can't agree to a deadline to pay when l haven't received and reviewed the invoices

-Sophia

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 57 of 110

From: Warren Postman [mailto:wdp@keller|enkner.com]

Sent: Friday, September 14, 2018 3:33 PM
To: Behnia, Sophia

Cc: Tom Kayes;

Spurchise, Andrew M.; Ashley Keller; Shaub, Vicki

Subject: Re: Uber matter

Sophia,

A few updates:

Stephen Smith of Brockton’s middle initial is j_

We have spoken with Eleisha Redmond regarding her prior settlement with Uber.
l\/ls. Redmond does not have a copy of the portion of the agreement that contains
the release, so we cannot tell whether it covers any of the claims we have asserted
on |\/Is. Redmond's behalf. in any event, we have confirmed via screenshots of her
pay statements that l\/ls Redmond continues to drive for Uber (which leaves me
puzzled as to what basis you had for suggesting she had stopped driving). Thus we
believe she has a claim for an injunction as well as damages post-dating the release
and continue to demand arbitration.

l reached out to Shannon Liss-Riordan immediately after you sent us the list of
potential dual representations While she finally did email me today, she still has not
identified any clients who have actually signed an engagement letter with her. l\lot
having heard from Shannon earlier this week, we reached out to our clients to
double check if they had signed with someone previously (we ask this as part of our
intake process as well). We have not yet found a single client who recalls signing an
engagement with another firm. On the other hand, we have heard from 101 who
have confirmed that they would like Keller Lenkner to continue pursuing claims in
arbitration and who state that they do not want to be represented by Lichten & Liss-
Riordan firm. Each of these individuals has signed an addendum confirming this and
terminating any (unknown or forgotten) engagement with Lichten & Liss-

Riordan. Since we have not yet heard from anyone who has a signed engagement
with Lichten & Liss-Riordan, and since Shannon has not identified anyone, we
continue to demand arbitration for all but one of the clients on the list you sent The
one exception is Kevin Fong. While he did not say he recalls signing with Lichten &
Liss Riordan, he has asked us to withdraw his claim and we are hereby doing so. For
each of the remaining clients, we have a signed power of attorney authorizing us to
bring their claim. lf Uber would like to challenge the validity of our power of
attorney, it can do that before the arbitrator or in court when we move to compel.

| have heard from Sandra Chan at jAl\/|S that you and she have been communicating
and that in\/|S will be sending invoices to Uber by early next week. | am not sure
why Uber needs an invoice to pay the filing fee (presumably jAl\/lS would accept
payment without an invoice as it does for claimants), but given that the invoices will
be sent soon, we will hold off on filing a motion to compel for now. P|ease confirm,
however, when Uber plans to pay the invoices

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 58 of 110

Best,

Warren D. Postman
Partner

Keller Lenkner
1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
aaz.ee.a;sa§ i mae i w

 

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Wednesday, September 5, 2018 at 10:54 P|\A

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew l\/l." <ASpurchise@littler.com>,
Ashley Keller <ack@keller|enkner.com>, "Shaub, Vicki" <VShaub@littler.com>

Subject: RE: Uber matter

Warren,

That's actually not correct l\learly all of them have engagement agreements with l_ichten & Liss»
Riordan directly. Please discuss with Shannon. Uber will not get involved in that dispute Until we
receive written confirmation addressing which firm will represent each one of the 138 on the list l
sent, we cannot proceed as to those folks l

We can address timing of the filing fee payment once we receive individual invoices from jAl\/lS.
Again, l won't agree to a made up deadline when ,l haven't even seen invoices from jAl\/|S. Once we
receive correct invoices we'll work with Uber to make sure payment is processed in a timely
manner.

-Sophia

From: Warren Postman [mai|to:wdp@ke|lerlenkner.com]

Sent: Wednesday, September 05, 2018 7:47 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller; Shaub, Vicki
Subject: Re: Uber matter

Sophia,

Thank you for the list of individuals you identify as represented by Shannon Liss-Riordan. lt appears
that the primary basis you have for identifying individuals on this list is that they are members of
the O'Conrior class We have a signed agreement from each of our clients that asks us to seek relief
for them in arbitration. As l have noted, we do not believe membership in the O’Connor class
prevents this but, at a minimum, this issue must be resolved by the arbitrator. |f you or Shannon
identify any individuals who have actually signed an engagement agreement with another firm, we

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 59 of 110

will resolve any true dual representation scenario before insisting on arbitration. But apart from any
individuals you identify as having signed an engagement agreement with another law firm, we insist
on payment of the filing fee and will move to compel arbitration in its absence

V\/e will ask jAl\/lS to send you an invoice and | expect they will do so with ample time for payment
before the 17th While any deadline in this situation will necessarily be artificial, we can see no
reasonable basis for further delay. After several weeks of discussion, we are very far apart on what
an alternative process to jAl\AS might look like The driver agreement is clear about what happens
next - Uber must pay the filing fee so we can commence arbitration. lf Uber fails to do this by
September 17, we can only view that as a delay tactic and will move to compel.

|n terms of arbitrators we prefer to use the default strike method referenced in the driver
agreement We will therefore not agree with, object to, or suggest any arbitrators at this time, but
will instead wait for strike lists to be provided by jA|\/l$.

Best,

Warren D. Postman
Partner

Keller l Lenkner
1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
213_.2.k 45 §334 | We_l;$_ii§| Email

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Wednesday, September 5, 2018 at 8:08 Pl\/l

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew l\/l." <ASpurchise@|ittler.com>,
Ashley Keller <ack@keller|enkner.com>, "Shaub, Vicki" <\/Shaub@littler.com>

Subject: RE: Uber matter

 

Correction - you initially sent 400, not 401.

From: Behnia, Sophia

Sent: Wednesday, September 05, 2018 5:07 PM

To: 'Warren Postman'

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller; Shaub, Vicki
Subject: RE: Uber matter

Warren,

Of the first 401 demands you sent, 140 of them cannot proceed until we resolve who is representing
them (see my separate emails from earlier today). \/\/e'll need to do the same exercise for the next
batch you served earlier today. l suspect about half of them will have the same problem Once we
nail down exactly which group is free to proceed, we can work with jAl\/lS on logistics and filing fees
(we will raise the fee dispute with the arbitrators once they are assigned). We also have not received

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 60 of 110

any invoices from jAl\/l$ so l can't agree to your artificial September 17th deadline right nowl

The four arbitrators | suggested below are all affiliated with jAl\AS. Are you rejecting those
suggestions? Do you have any suggestions?

|'ll respond to the rest of this later. l need to confer with Uber about the named defendants.|
believe we'll be representing them, but | need to confirm.

Sophia

From: Warren Postman [mai|to:wdp@kellerlenkner.com]
Sent: Wednesday, September 05, 2018 9:33 AM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Sophia,
We have considered Uber's counter-proposal for a process and do not find it acceptable

Having spent several weeks conferring about an alternative process we have decided to move
ahead with arbitrating our clients' claims without delay. Consistent with your prior agreement to
accept electronic service, l am serving you with the attached demands for arbitration on behalf of
857 additional clients in California and 190 clients in l\/lassachusetts Pursuant to l\/|.G.L. §§ 148 and
1488, the l\/|assachusetts demands name Dara Khosrowshahi, Barney Harford, Thuan Pham, l\/|eghan
joyce, Rachel Ho|t, Persis E|avia, and Liane Hornsey as defendants P|ease let me know whether or
not you will be representing these individuals lf so, please let me know whether you will accept the
attached electronic service on their behalf. For avoidance of doubt, we are also re-serving in the
same manner the original 400 demands l sent to you on August 14, 2018, which contain minor
amendments and which we will re-serve on jAl\/|S along with the others

|f you are aware of any clients who have signed an engagement letter with another law firm, we
would appreciate you sharing their names so that we can clarify with them how they would like to
proceed You previously stated that some of our clients have signed releases that you believe waive
their claims |f any of these clients no longer have an active driver account with Uber and have not
driven for Uber since signing the release, please share the release and we will consider withdrawing
their demand For the remaining clients, our view is that statutory rights such as a minimum wage
and overtime cannot be waived prospectively by contract |n addition, while you noted that some of
our clients are members of the O'Connor class, we believe that the bulk of their claims are not
covered by O'Connor. Accordingly, we will be commencing arbitration for all of those clients Any
disputes on these matters must be resolved by the arbitrators

With regard to all of the above clients, we do not agree to any non-jAl\/l$ arbitrators We therefore
invoke our clients' right to commence arbitration through jAl\/lS and select arbitrators by a strike
method As we explained during our callon August 22, we believe Uber is equitably estopped based
on its statements in I\/iohamed from asking a driver to pay any portion of the jAl\/IS filing fee. While|

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 61 of 110

understand that Uber disputes this point, the arbitration agreement states that the “Company shall
bear all of the Arbitrator’s and arbitration fees until such time as the Arbitrator resolves any such
dispute." We hereby demand that Uber pay the full jAl\/|S filing fee for each of the attached clients
so that we may commence arbitration.

To the extent Uber argues that arbitrating this many claims will be unworkable, we disagree We are
fully prepared to arbitrate the claims consistent with the jAl\/lS Streamlined Arbitration Rules that
Uber designated in its contract We will not put our clients' claims on hold because the process that
Uber wrote into its contracts is inconvenient for Uber.

|f Uber has not paid the jAl\/lS filing fee for each of the above clients by September 17, we will file a
motion to compel arbitration in court We would be willing to discuss settlement at any time The
lines of communication are always open. But we do not see any reason to delay the commencement
of arbitration. Uber has spent the last five years arguing in case after case that (1) all disputes arising
from the driver agreement must be arbitrated, (2) any threshold disputes regarding whether a claim
is arbitrable must themselves be arbitrated, and (3) Uber stands ready to engage in a fast, efficient,
and streamlined dispute resolution process with its drivers in arbitration. lt is time for Uber to abide
by the process it has designed and worked to impose on drivers in dozens of disputes around the
country.

Best,

Warren D. Postman
Partner

Keller j Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
Z_QZ.IN-§$.§é l Wib§i_l§ l _B_Em ll

From: "Behnia, Sophia" <SBehnia@|ittler.com>

Date: Tuesday, September 4, 2018 at 11:46 Al\/|

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew M." <ASpurchise@littler.com>,
Ashley Ke|ler <ack@keller|enkner.com>

Subject: RE: Uber matter

Warren,

l-lere is our proposal on the arbitration process and some suggested arbitrators Let me know your
thoughts

f-\‘li'l F' .ess

0 We suggest starting with four individual arbitrations Each side would pick two claimants from

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 62 of 110

the entirety of the Keller list (excluding those that are not able to proceed due to conflicts _
e,g., O'Connor or represented by another firm - we are just about done analyzing this for your
first 400 or so that you sent to me; we'll need your complete list to do the rest). We would
assign the four matters to four different arbitrators if we cannot agree on arbitrators we will
use the jAl\AS strike lists

0 The arbitrations will take place where the claimants are located Uber will not agree to have

all of the arbitrations take place in Chicago.

0 After we receive reasoned decisions in all four arbitrations we will reconvene to determine
the appropriate way to proceed We will likely be able to proceed more quickly, particularly if
we group the arbitrations so that each arbitration after the first four involves 3-4 claimants
However, we would still insist that the arbitrator make an individualized decision as to the |C
status of each claimant We may also be open to assigning new claimants to the arbitrators

who adjudicated the first four matters
0 The arbitrations will be conducted pursuant to each claimant's operative arbitration provision.

0 Uber will not commit to any sort of mediation at this time
Er,;:;. !E __ E_

0 judge Rebecca Westerfield
0 judge William Cahill

0 judge George King

0 judgejon l\/layeda

From: Warren Postman [mai|to:wdp@ke||erlenkner.com]
Sent: Thursday, August 30, 2018 6:38 AM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Ke|ler
Subject: Re: Uber matter

Thank you Sophia. Please let me know when we can expect a proposal on process We made an
initial proposal two weeks ago and haven't received any counter-proposal from Uber yet We
generally prefer the,strike method for arbitrator selection, but will consider specific suggestions if
we see some indication that Uber is proposing something meaningful beyond the default in\/|S
process

Best

Warren D. Postman
Partner

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 63 of 110

Keller l Lenkner

1300 l Street, N.W., Suite 400E l Washington, D.C. 20005
2021:39 833-4 j Webslta l Email

 

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Wednesday, August 29, 2018 at 8:01 Pl\/l

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew |\/|," <ASpurchise@littler.com>,
Ashley Keller <ack@keller|enkner.com>

Subject: RE: Uber matter

Thanks We will review, | can confirm that we will agree to tolling for all of your clients while we
work through the terms of the long form tolling agreement, and the details of the logistics of the
arbitrations

Are there any arbitrators you would propose for Uber to consider? |t would be helpful to see if we
can agree before we resort to strike lists

Sophia

From: Warren Postman [mai|to:wdp@keller|enkner.com]
Sent: Tuesday, August 28, 2018 1:52 PM

To: Behnia, Sophia

Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller
Subject: Re: Uber matter

Thankyou Sophia,

A proposed tolling agreement is attached Could you please also give us an ETA on a counter
proposal for proceeding with the arbitrations?

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 4OOE | Washington, D.C. 20005
202.2§9.8334 | Website [ E_maj

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Tuesday, August 28, 2018 at 11:40 Al\/|

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: Tom Kayes <tk@kel|erlenkner.com>, "Spurchise, Andrew M." <ASpurchise@littler.com>,

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 64 of 110

Ashley Keller <ack@keller|enkner.com>
Subject: Re: Uber matter

Warren,

|'m still waiting on confirmation, but a tolling agreement should be fine. Can you circulate a
draft for our review?

Thank you,
Sophia

Sent from my iPhone

On Aug 27, 2018, at 6:11 Pi\/|, Warren Postman <wdp{c=!l<e[|erlegl<ner.rorri> wrote:

Sophia, Andrew,

Thank you for the discussion last Wednesday and for agreeing to get back to us with (a)
a counter proposal on how to proceed with the arbitrations and (b) an answer on
whether Uber will agree to toll our clients' claims so that we don't need to file them all
right away. As we noted on the call, we are concerned about letting time drag on
without progress on these points. Given that, could you please let me know when you
expect to get back to us on both fronts?

Best,

Warren D. Postman
Partner

Keller | Lenkner
1300 | Street, N.W., Suite 400E | Washington, D.C. 20005

202.§§§,§§§4 j W§bsite| Email
From: "Behnia, Sophia" <§Bg-hi;iig(<:! ittle[‘ggm>

Date: Wednesday, August 22, 2018 at 1:40 Pl\/l
To: Warren Postman <wdp@ke]lei'le lgggi'.com>

Cc: Tom Kayes <tk@kel erig[j|gn_e_r.rg;in>, "Spurchise, Andrew |\/l."
<f_\'“`»piii'r,hise@l`ttler,com>,Ashley Keller <'- l< k~l| 'e ' ii >

Subject: RE: Uber matter

That's fine Please send out a conference line -Andrew and | are in different offices

From: Warren Postman [mai|to:wdb@l<el|erlerlkner.com]
Sent: Tuesday, August 21, 2018 5:36 PM

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 65 of 110

To: Behnia, Sophia
Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller
Subject: Re: Uber matter

Actually, my partner Ashley Keller would like tojoin. Could we do 1pm your time?

Thanks

Warren D. Postman
Partner

Keller l Lenkner

1300 | Street, N.W., Suite 400E j Washington, D.C. 20005
2132_7§9_§§§§ | Web§iie | Em_a`|

On Aug 21, 2018, at 6:14 Pl\/|, Warren Postman <w;'lp(chl<ellei'leiil<iie i'__tt_i_i_i.t> wrote:

Thank you Sophia. Let's set a specific time to talk. How about 3pm your
time tomorrow?

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E l Washingtonl D.C. 20005
2112 ZAM | Website j Email

From: "Behnia, Sophia" <SBehnia@liti;ler.cgm>

Date: Tuesday, August 21, 2018 at 6:53 Pl\/l

To: Warren Postman <uj_dp_@l<_ell_er!_egjsael'_,cgm>

Cc: Tom Kayes <Ll<_@lc§\ ig i' erll§i_i_e_;§;;lm>, "Spurchise, Andrew l\/l."
<f\$piirrl‘iise_@littler.cori‘i>

Subject: RE: Uber matter

|'ve looped in Andrew Spurchise who will be leading these arbitrations on
our side l am tied up tomorrow at 10 am PST. Let's shoot for later in the
day. l also owe you a clarification email on the O'Connor issue, which | will
send as soon as l have a moment

From: Warren Postman [[31,11';|;0;_iiydp;ci]lgel|g-rlg- gigli§!.r,gori]]
Sent: Friday, August 17, 2018 1:03 PM

To: Behnia, Sophia

Cc: Tom Kayes

Su_bject: Re: Uber matter

Sophia,

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 66 of 110

ln advance of our callon Wednesday (please confirm the time), l
have included below a proposed framework for an alternative
arbitration process that does not involve us filing thousands of
individual arbitrations before jAl\/l$. This is to get the discussion
started We are happy to consider other approaches you might
suggest in advance of our call Wednesday.

However, if we haven’t made meaningful progress toward an
alternative approach by COB Wednesday, we will assert our clients'
right to proceed through the jA|\/lS process identified in the
arbitration agreement That process can't start until the jAl\/IS filing
fee is paid, and Uber is responsible for the full fee as outlined in our
demand letter. P|ease tell me now if Uber disagrees with this
position, as that will be material to our discussions over the next
week.

Framework for A|ternative Arbitration Model

0 Bellwether process: Uber and Ke|ler Lenkner select 9
bellwether arbitrations - 3 with drivers from SF, 3 with drivers
from LA, and 3 with drivers from |\/lass.

0 Tolling: Uber agrees to toll all related claims for other Uber
drivers who are Keller Lenkner clients pending the bellwethers

¢ Selecting bellwether plaintiffs: Uber will first identify any Keller
Lenkner client whom it believes would not have a claim for
unpaid wages even if they were an employee Keller Lenkner
will then identify a list of 20 clients who are willing to serve as a
bellwether plaintiff Uber picks the bellwethers from that |ist.
Bellwether plaintiffs will receive an incentive award of double
their recovery in return for their service

0 Arbitrator selection: jAl\/|S will supply a list of 39 arbitrators all
of whom shall be former federal judges Each side will make
alternating strikes with 15 strikes per side.

0 Rules: Arbitrations will be conducted under the Federa| Rules
of Civil Procedure, but the arbitrator will expedite proceedings
and a final award must be issued within one year.

0 Location: To facilitate travel from both coasts, the arbitrations
will take place in Chicago.

» Post-bellwether mediation: Within 30 days after the conclusion
ofthe 9 bellwethers the parties will commence non-binding

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 67 of 110

mediation in order to decide on a formula for extrapolating the
results of the bellwethers to Keller Lenkner's remaining clients
Keller Lenkner proposes Tony Piazza in San Francisco.

o Post-mediation arbitration: |fthe parties cannot reach
agreement within 30 days after the mediation is commenced
the parties will, within the next 14 days select a single jAl\/lS
arbitrator based on an alternating strike method (10 strikes
each from a list of 21). Within 30 days ofthe arbitrator's
selection, the parties will simultaneously submit an opening
brief proposing a formula for extrapolating the results of the
bellwethers to Keller Lenkner's remaining clients Within 30
days of the opening briefs the parties will simultaneously
submit a response The arbitrator shall issue a final award
designating a formula within 30 days which shall be binding on
both sides

Best,

Warren D. Postman
Partner

Keller j Lenkner

1300 | Street, N_W., Suite 400E | Washingtonl D.C. 20005
2!!2.349.8335|Websi1e| Email

 

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited lf you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler |\/lendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited |f you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 68 of 110

Littler l\/lendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited If you
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies of this message

Littler Mendelson, P.C. is part ofthe international legal practice Littler Global, Which operates
WorldWide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 69 of 110

EXHIBIT E

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 70 of 110

 

 

From: Behriia Si:inli|a

To: §aridra Clian; wdgginkellerlenl'.rier.i:orii; tk;Eiikellei'lenl<ner.i:oin; ini<cmikel|erlenl<nur.§nii]; virginggllr-!r|gnl<i]g\r_rggt
Cc: ij;i_rnini‘ll.‘§_r§jine i~,; §j]guh, \Fitki; Suui'cliisg. Andrew M.

Subject: RE: Uber Arbitrations

Date: Wednesday, October 3, 2018 7:51:45 PM

l-li Sandra,

Thank you for your letter. l just want to clarify that Uber has not agreed to pay the entirety of the
fees for these arbitrations California law is clear that a claimant should be pay a portion of the filing
fee that is equivalent to what he or she would have to pay to initiate the lawsuit in court ($400). See
Arrnendciriz v. Foundqt/’on Heo/th Psychcqre $ervices /nc. (2000) 24 Cal. 4th 83, 110-11 (”we
conclude that when an employer imposes mandatory arbitration as a condition of employment the
arbitration agreement or arbitration process cannot generally require the employee to bear any type
of expense that the employee would not be required to bear if he or she were free to bring the
action in court."). Accordingly, Uber requests that Claimants pay $400 of the $1500 filing fee in each
matter. However, Claimants have refused to follow the holding in Arrnendoriz. Accordingly, per the
terms of the December 2015 Rasier Technology Services Agreement, Uber will front Claimants'
portion of the filing fees and then Uber will raise this dispute with each arbitrator once arbitrators
are assigned l\lote that it is not clear whether the December 2015 Agreement applies to the all of
these matters To the extent a prior version of the agreement is operative in a particular matter,
Uber's position may change because the language of those agreements is different on this particular

issue

Thankyou,
Sophia

Sophia Behnia, Sharehotder

415.276.2561 direct 415 358.5784 fax §_Bg|'inia@j'],jjg[ com
333 Bush Street, 34th F|oor§ San Francisco, CA 94104

tai l . _ _
__ _ __ _ | |illl::i.i:olTl
Emp|oyment 81 Labor Law So|utions WorldWide

From: Sandra Chan [mai|to:SChan@JAMSADR.com]
Sent: Monday, October 01, 2018 2:47 PM

To: wdp@keller|enkner.com; tk@ke||er|enkner.com; mkc@ke||er|enkner.com; Behnia, Sophia; Spurchise,
Andrew M.; ack@keller|enkner.com

Subject: Uber Arbitrations

Dear Counsel,

Attached please find a letter re jA|\/l$ Policy on Employment Arbitration Minimum Standards of
Procedural Fairness.

Best Regards

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 71 of 110

i Sandra Chan
ADR Consultant

Two Embarcadero Center
Suite 1500

San Francisco, CA 94111
P: 415.774.2611

F: 415.982.5287

JAMS was named the top ADB provider in the Bay Area for the 12th year in a row in The Recorder's 2018 “Best
of” |ist.

.Ltt.'~`tl | l_ntema_tienal | Lim<_edj_n | Twi;g§r

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited If`you
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler Mendelson, P.C. is part of the international legal practice Littler Global, Which operates
WorldWide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 72 of 110

EXHIBIT F

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 73 of 110

 

From: i li`

To: 3553 mm lig§tmg[j

Cc: Shaub, vicki: 'Eziiir:;iiisr.> andrew M_; `i`tii'ii l<a i-\ ; M r[J;-‘llg Kay §ar_rig; Ashley |§g-iler
Subject: RE: Uber Arbitrations

Date: Wednesday, October 10, 2018 11:29:37 AM

 

|wasjust asking a simple question, and you still have not answered it l-lave you confirmed with
these 5 individuals that they want to pursue their misclassification claims with you and no other
firm? This doesn't involve asking Shannon anythingl lt involves you contacting your clients |f they
really are your clients, you should be able to quickly contact them to confirm. This is not an
unreasonable question for my client to ask. |f we don't confirm now, these folks may tell you after
we have noticed their depositions that they misunderstood and actually want to proceed with
Lichten & Liss-Riordan. At that point, Uber will already have paid filing fees taken time to select an
arbitrator, attended an initial arbitration management conference filed a motion to disqualify your
firm as counsel, filed a motion to compel your clients to contribute to the filing fees etc. lt would be
prejudicial to my client to go through that entire process only to find out your client was mistaken
and doesn't want to proceed with your firm. Asking the simple question of these 5 people now and
confirming for me in writing makes sense Then we'll pay the fees Considering the fact that 47
arbitrations have already commenced your argument that Uber is refusing to commence arbitration
falls flat

From: Warren Postman [mai|to:wdp@keller|enkner.com]

Sent: Wednesday, October 10, 2018 8:03 AM

To: Behnia, Sophia

Cc: Shaub, Vicki; Spurchise, Andrew M.; Tom Kayes; Michelle Kay Camp; Ashley Ke|ler
Subject: Re: Uber Arbitrations

Sophia,

Call it what you will, but Uber is imposing a precondition to commencing arbitrations that it has no
right to impose and to which we don't agree We know of no rule that allows Uber to refuse to
honor the arbitration clause as to a driverjust because it believes the driver has retained more than
one lawyer. Any dual-representation issues are for us to work out with the client and the other
plaintiffs' firm.

We are not trying to be unreasonable here We agree not to demand that Uber pay a filing fee for
any allegedly dual-represented driver who has already commenced an arbitration. |f we bring a
claim on behalf of someone who has already filed the same claim in arbitration, you need only tell us
and we will not insist on commencing a new arbitration. l\/loreover, we appreciate you flagging dual
reps and have acted promptly to resolve them before insisting on commencing arbitration. Audet &
Partners has been easy to work with and we don't insist on Uber waiting to pay a fee while we
resolve a potential dual rep situation with them.

The problem is that, after extensive investigation, we have concluded that the list you have from
Liss-Riordan is wildly inaccurate And after repeated requests to Liss-Riordan, she won't actually
confirm any dual reps. So, as | stated in my email on September 17, we do n_ot agree to wait on
commencing arbitration simply because a client appears on one of Liss-Riordan's lists. |f you

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 74 of 110

continue to send us names that appear on her list, we will continue to ask Liss-Riordan to put in
writing that she has a signed agreement with those individuals But given the inaccuracy of her lists
and her non-responsiveness that has to happen on a separate track and is no basis for delaying
when Uber pays the fee to commence arbitration with our clients Again, if Uber fails to commence
arbitration on this ground we will take it as a refusal by Uber to honor its contract

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
202,249 §§334 j Websit§ | Emai

From: "Behnia, Sophia" <SBehnia@littler.com>

Date: Tuesday, October 9, 2018 at 3:37 Pl\/l

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: "Shaub, Vicki" <\/Shaub@littler.com>, "Spurchise, Andrew M." <ASpurchise@littler.com>,
Tom Kayes <tk@kel|erlenkner.com>, |\/|ichelle Kay Camp <mkc@kellerlenkner.com>, Ashley
Keller <ack@keller|enkner.com>

Subject: RE: UberArbitrations

Hi Warren,

No one is refusing to commence arbitration. There is an issue here we are trying to resolve Shannon
also likes to send spreadsheets with her clients listed on them. These 5 names are on her
spreadsheet Given that both firms purport to represent these 5 individuals |'m asking that you
confirm for me in an email that these 5 do not want to proceed with Lichten & Liss-Riordan. Once
you do, l will work with Uber to process the filing fees Note that one of the individuals _ Lawrence
l~iolliday - has allegedly retained 3 firms He is on your list, Shannon's list, and the Geragos/Audet &
Partners list For him, please confirm that he doesn't want to proceed with Audet & Partners and
Lichten & Liss-Riordan.

We should be able to send our first round of strikes by tomorrow.

Sophia

From: Warren Postman [mailto:wdp@ke||er|enkner.com]
Sent: Monday, October 08, 2018 7:16 PM

To: Behnia, Sophia 4

Cc: Shaub, Vicki; Spurchise, Andrew M.; Tom Kayes; Michelle Kay Camp; Ashley Ke|ler
Subject: Re: Uber Arbitrations

Hi Sophia,

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 75 of 110

1. What is your basis for saying that these individuals have a signed an engagement agreement with
Liss-Riordan? As |'ve explained already, our investigation strongly suggests that you were working
from bad information when you represented that "nearly all" of the individuals on your dual rep list
have signed agreements with her firm. We reached out to all of them and not a single one recalled
doing that And despite three separate requests Liss-Riordan has studiously avoided representing
that even a single client on the list has signed an engagement with her. We're eager to resolve any
dual rep situation before commencing arbitration, but we're not going to chase around bad
information. lf you can specify why you believe certain clients have signed a valid engagement letter
with Liss-Riordan, | suppose we can try asking her a fourth time to confirm that But in the
meantime each of our clients has signed an engagement letter retaining Keller Lenkner to bring
their claims in arbitration. We have the authority and the responsibility to pursue their claims And
Uber has no right to refuse arbitration simply because a plaintiff has hired two law firms lf Uber fails
to pay the filing fee based on an unsubstantiated assertion that there is a dual rep with Liss-Riordan,
we will take that as a refusal to commence arbitration.

2. Your client knows all the answers to the questions you raised about deactivation, and when the
time comes we'd like to hear their account before we share our clients'. But if the operations team
at Uber does not have the claimants' names that satisfies us for now.

3. We’ll take your strikes in any format you like; we were simply trying to make the process more
efficient When can we expect your first round of strikes?

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E j Washington, D.C. 20005
2112:749.§33§ l Website | Email

From: "Behnia, Sophia" <SBehnia@litt|er.com>

Date: l\/|onday, October 8, 2018 at 11:01 Al\/|

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: "Shaub, Vicki" <VShaub@littler.com>, "Spurchise, Andrew l\/l." <ASpurchise@littler.com>,
Tom Kayes <tk@kel|erlenkner.com>, |\/iichelle Kay Camp <mkc@kellerlenkner.com>, Ashley
Keller <ack@keller|enkner.com>

Subject: RE: Uber Arbitrations

Responses below,

From: Warren Postman [mai|to:wdp@keller|enkner.com]

Sent: Friday, October 05, 2018 11:08 AM

To: Behnia, Sophia

Cc: Shaub, Vicki; Spurchise, Andrew M.; Tom Kayes; Michelle Kay Camp; Ashley Ke|ler

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 76 of 110

Subject: Re: Uber Arbitrations

Hi Sophia,

Several updates and questions

1.

We appreciate that Uber has paid the filing fee for 47 of the first 52 invoices sent by
jAl\/lS. ls there a reason Uber did not pay the remaining 5 invoices in that first batch?
These 5 are apparently represented by Lichten & Liss-Riordan. Can you please confirm in
writing that you have signed agreements from each of them stating that Lichten & Liss-
Riordan does not represent them? V\/e can then pay those fees

We have heard from two more drivers who are concerned that they have been
deactivated in retaliation for bringing a claim and have asked us to investigate They

are l\/lilledge Ware of Sacramento and Quincy l-lines of Los Angeles. Can you tell me
whether or not their names were shared with Uber? |f not, that certainly satisfies us that
this was done in the normal course as before |f their names were shared before the
deactivation, could you please share a non-cursory explanation of why they were
deactivated? \/\/hen were their accounts deactivated? Have they told you why their
accounts were deactivated? Uber communicates the reason to drivers (e.g., a
notification that vehicle paperwork has expired and needs to be updated). Either way, l
can assure you there was not retaliatory conduct. The operations team at Uber does not
have the claimants' names

As you know, the arbitration agreements give the drivers the option of making the first
strike to select an arbitrator. On behalf of all our clients we decline that option. We
would propose to run the strike process using something like the attached spreadsheet
As you will see, it lists each arbitration along with blank spaces for strikes The selection
process would simply be a matter of Uber filling out the first column of strikes then us
filing out the second then Uber the third and us the fourth. We would propose that we
begin this process for any arbitrations with strike lists available on October 10. Each side
could then have one business day to make their strikes so that we could have
arbitrators selected by October 15. Please let us know if this is acceptable to you or if
you would propose an alternative process No, we aren't filling out the spreadsheet lf
you want us to take the first strike we'll do that, but we don't need a spreadsheet,

As you know, our position is that our clients have a statutory right to obtain copies of
their employment records in a way that allows them to calculate their net hourly pay.
Each week, | will be sending a renewed request for the prior pay period which we
believe triggers a separate penalty if not satisfied within the required time period |n any
event, the drivers whose arbitrations have already commenced clearly are entitled to
this information through discovery. l therefore ask that you begin preparing this
information for all our clients and provide it as soon as possible but at a minimum that
you do so for the clients with arbitrations underway. We disagree with your position.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 77 of 110

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
202 '[49 8334 | W§bsite | Email

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited lf you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler l\/|endelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use distribution or disclosure by others is strictly prohibited |f you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

l_ittler l\/lendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited If you
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler Mendelson, P.C. is part of the international legal practice Littler Global, Which operates
WorldWide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 78 of 110

EXHIBIT G

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 79 of 110

 

From: Warren Pgetmag

To: 5buliniagi;i"iligler.i:g§i'ri; a;§'pgr§fij_§i;~guilij‘_t. |er.curi]; §§Ki;_igiid'i|||'||gr.com
Cc: Ash|e Keller; Tom Kayes

Subject: Unpaid filing fees

Date: Monday, October 15, 2018 1:34:54 PM

Sophia,

There are roughly 350 clients for whom we served demands on Uber over two months ago. There
are another 3,247 demands that were served 4 weeks ago or more and an additional 3,117
demands that were served a week or more ago.

|s Uber refusing to pay the filing fees to commence these arbitrations; if not, when will Uber pay
them?

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E l Washington, D.C. 20005
202._142._8_3_3_4. l Me l _Ema_il

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 80 of 110

EXHIBIT H

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 81 of 110

From: Sggirchi§e i'tiid[§-w M§

To: Warren Po t iaii; Belinia figgliia; Kii]g Caitlin E.
CC= i,°i§ti_l;ud$r-:ll ‘r; minian

Subject: RE: Unpaid filing fees

Date: Tuesday, October 16, 2018 6:49:02 AM

 

Warren-|'ll check with Uber on this issue and circle back.

From: Warren Postman [mai|to:wdp@keller|enkner.com]
Sent: Monday, October 15, 2018 4:35 PM

To: Behnia, Sophia; Spurchise, Andrew M.; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Unpaid filing fees

Sophia,

There are roughly 350 clients for whom we served demands on Uber over two months ago. There
are another 3,247 demands that were served 4 weeks ago or more and an additional 3,117
demands that were served a week or more ago.

ls Uber refusing to pay the filing fees to commence these arbitrations; if not, when will Uber pay
them?

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 | Street, N.W., Suite 400E l Washington, D.C. 20005
Z.U_ZBM_M l M§ l E_maj

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited Ifyou
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler l\/[endelson, P.C. is part ofthe international legal practice Littler Global, Which operates
WorldWide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 82 of 110

EXHIBIT I

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 83 of 110

From: §piir§hise. Bgdi':g M.

To: ngrg'n fgis_ngj_i; Q',iii'ij§ §up|jj_a_; Ki[ig Caitlin E.
Cc: i\_sM_qy {§;;l|er; logi_l-<_ay_e_s

Subject: RE: Unpaid filing fees

Date: Thursday, October 18, 2018 1:39:52 PM

 

|don’t know why you would | told you two days ago l would circle back and l will. Uber has never
indicated it was unwilling to pay its required portion of the arbitration fees and it remains willing to
pay its required portion of the arbitration fees And despite the fact that Uber feels your argument
for not paying claimants’ required portion of the fee has been made in bad faith (and Uber reserves
all rights and remedies in that regard), Uber has already paid the full initiation fee for dozens of
arbitrations

Candidly, it has not helped with the efficient processing of these claims that a number of the
claimants are represented by other firms or that you've sent us inaccurate or incomplete
information about some claimants or that some claimants have ”initiated" arbitration and then
decided they didn't really want to bring the claims in the first place

|'ll get back to you tomorrow with an update on the outstanding invoices

From: Warren Postman [mai|to:wdp@keller|enkner.com]
Sent: Thursday, October 18, 2018 3:51 PM

To: Spurchise, Andrew M.; Behnia, Sophia; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Re: Unpaid filing fees

Hi Andrew,

5hould we take Uber's lack of a response as a refusal to proceed? Many of these demands have
been served over two months ago and jAl\/IS has sent multiple reminders.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
292.]'&§1.§§.14 l M§ l E_mLil

 

From: "Spurchise, Andrew |\/|." <ASpurchise@littler.com>

Date:Tuesday, October16, 2018 at 9:49 Al\/l

To: Warren Postman <wdp@kel|er|enkner.com>, "Behnia, Sophia" <SBehnia@littler.com>,
"King, Caitlin E." <Cl<ing@littler.com>

Cc: Ashley Keller <ack@keller|enkner.com>, Tom Kayes <tk@kel|erlenkner.com>

Subject: RE: Unpaid filing fees

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 84 of 110

Warren~|'ll check with Uber on this issue and circle back

From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Monday, October 15, 2018 4:35 PM

To: Behnia, Sophia; Spurchise, Andrew M.; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Unpaid H|ing fees

Sophia,

There are roughly 350 clients for whom we served demands on Uber over two months ago. There
are another 3,247 demands that were served 4 weeks ago or more and an additional 3,117
demands that were served a week or more ago.

ls Uber refusing to pay the filing fees to commence these arbitrations; if not, when will Uber pay
them?

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
202 243 8334 | Web§ite| Ema'

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use distribution or disclosure by others is strictly prohibited lf you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler I\/|endelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited Ifyou
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler Mendelson, P.C. is part of the international legal practice Littler Global, Which operates
worldwide through a number of separate legal entities Please visit Www.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 85 of 110

EXHIBIT J

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 86 of 110

 

From: Warren l’i s 'ii'ir

To: SlJurchise. Andrew T-i.; lile|iiiia. Sophia; Kiiir;i Calf| ij [;‘,
Cc: Ashley Keller; Tum Kayes

Subject: Re: Unpaid filing fees

Date: Thursday, October 18, 2018 2:34:30 PM

 

Thank you for saying you will get bacl< to us tomorrow. To address your bewilderment at my
question, our view is that Uber has waited an inordinately long period of time to pay the fees This
isn't something Uberjust learned about when l last followed up on Monday. l\/loreover, we've made
very clear that we don't view the allegations of dual rep issues with Liss-Rior_dan to have any support
or be a basis for delay. Those issues and the handful of claimants who have withdrawn or had
inaccurate information, represent a tiny fraction of the demands we have sent Uber has paid the
fee for roughly 0.5% of the demands we have filed so we have reason to be concerned that cannot
be explained away by a handful of demands you take issue with,

Finally, | would note that this is the first time that you have suggested our equitable estoppel
position is taken in bad faith. As we stated in our demand the Ninth Circuit compelled arbitration in
Mohqmed in reliance on the fact that ”Uber has committed to paying the full costs of arbitration.”
We therefore think there is a strong argument that Uber is equitably estopped from taking a
different position now. We understand that Uber disagrees with this position and don't need to
litigate the issue here But l did not want to ignore the suggestion that we are acting in bad faith.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E | Washington, D.C. 20005
202.249.§334 | Wedsite | Email

From: "Spurchise, Andrew l\/|." <ASpurchise@littler.com>
Date:Thursday, October18, 2018 at 4:39 Pl\/l

To: Warren Postman <wdp@kel|er|enkner.com>, "Behnia, Sophia" <SBehnia@littler.com>,
"King, Caitlin E." <CKing@littler.com>

Cc: Ashley Keller <ack@keller|enkner.com>, Tom Kayes <tk@kel|erlenkner.com>

Subject: RE: Unpaid filing fees

l don't know why you would l told you two days ago l would circle back and | will. Uber has never
indicated it was unwilling to pay its required portion of the arbitration fees and it remains willing to
pay its required portion of the arbitration fees And despite the fact that Uber feels your argument
for not paying claimants' required portion of the fee has been made in bad faith (and Uber reserves
all rights and remedies in that regard), Uber has already paid the full initiation fee for dozens of
arbitrations

Candidly, it has not helped with the efficient processing of these claims that a number of the

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 87 of 110

claimants are represented by other firms or that you've sent us inaccurate or incomplete
information about some claimants or that some claimants have ”initiated" arbitration and then
decided they didn't really want to bring the claims in the first place

|'ll get back to you tomorrow with an update on the outstanding invoices

From: Warren Postman [mai|to:wdp@ke||er|enkner.com]
Sent: Thursday, October 18, 2018 3:51 PM

To: Spurchise, Andrew M.; Behnia, Sophia; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Re: Unpaid filing fees

Hi Andrew,

Shou|d we take Uber's lack of a response as a refusal to proceed? l\/lany of these demands have
been served over two months ago and jAl\/IS has sent multiple reminders.

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E j Washington, D.C. 20005
202 749 3_314 | \i'iilebsite l Email

 

From: "Spurchise, Andrew |\/l." <ASpurchise@littler.com>
Date: Tuesday, October 16, 2018 at 9:49 Al\/l

To: Warren Postman <wdp@kel|er|enkner.com>, "Behnia, Sophia" <SBehnia@littler.com>,
"l<ing, Caitlin E." <CKing@littler.com>

Cc: Ashley Keller <ack@keller|enkner.com>, Tom Kayes <tk@kel|erlenkner.com>

Subject: RE: Unpaid filing fees

Warren-|'ll check with Uber on this issue and circle back_

From: Warren Postman [mailto:wdp@keller|enkner.com]
Sent: Monday, October 15, 2018 4:35 PM

To: Behnia, Sophia; Spurchise, Andrew M.; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Unpaid filing fees

Sophia,
There are roughly 350 clients for whom we served demands on Uber over two months ago. There

are another 3,247 demands that were served 4 weeks ago or more and an additional 3,117
demands that were served a week or more ago.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 88 of 110

ls Uber refusing to pay the filing fees to commence these arbitrations; if not, when will Uber pay
them?

Best,

Warren D. Postman
Partner

Keller | Lenkner
1300 l Street, N.W., Suite 4OOE | Washington, D.C. 20005
202..7£8.13_3.3:1 | 181¢:12§11§ | Em_a_il

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited |f you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler |\/|endelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.litt|er.com for more
information.

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use distribution or disclosure by others is strictly prohibited |f you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler i\/|endelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities. Please visit www.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 89 of 110

EXHIBIT K

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 90 of 110

From: mtshise_ansir.eui“t

To: _W_arrr;ii l'*o§j;rngi'i

Cc: Beiinia Beghia; ii ng. Caitlin E,; Mf_|§g!jg;; j]'gili§a_yes
Subject: Re: Unpaid filing fees

Date: Friday, October 19, 2018 3:08:38 PM

 

Warren_tjber is currently working on processing the next tranche of invoices and | expect
there to be progress on those invoices next week,

| agree we don't need to litigate the fee apportionment issue here But, the operative
agreement isn't even the same agreement that was at issue in /\/iohqmed. The same driver is
not at issue We did not have the same negotiations with you about apportioning fees as l had
with l\/|ohamed's counsel in that case And finally, the Ninth Circuit didn't ”rely" on Uber's
purported representation that Uber would pay the costs associated with arbitration. They
didn't need to address the issue at all.

We’ll raise this issue and the disqualification issue with the arbitrators as soon as possible
now that at least some have been assigned

Sent from my iPhone

On Oct 18, 2018, at 5:34 P|\A, \/\/arren Postman <wdp{r?ikell_e§'jegj§ge_r__cgg> wrote:

Thank you for saying you will get back to us tomorrow. To address your bewilderment
at my question, our view is that Uber has waited an inordinately long period of time to
pay the fees This isn't something Uberjust learned about when l last followed up on
Monday. |\/loreover, we've made very clear that we don't view the allegations of dual
rep issues with Liss-Riordan to have any support or be a basis for delay. Those issues
and the handful of claimants who have withdrawn or had inaccurate information,
represent a tiny fraction of the demands we have sent Uber has paid the fee for
roughly 0.5% of the demands we have filed so we have reason to be concerned that
cannot be explained away by a handful of demands you take issue with.

Finally, | would note that this is the first time that you have suggested our equitable
estoppel position is taken in bad faith. As we stated in our demand the Ninth Circuit
compelled arbitration in l\/iohamed in reliance on the fact that ”Uber has committed to
paying the full costs of arbitration." We therefore think there is a strong argument that
Uber is equitably estopped from taking a different position now. We understand that
Uber disagrees with this position and don't need to litigate the issue here But | did not
want to ignore the suggestion that we are acting in bad faith.

Best,

Warren D. Postman
Partner

Keller | Lenkner

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 91 of 110

1300 | Street, N.W., Suite 400E Washington, D.C. 20005
202 749 8334 | We§sijg | Email

Date: Thursday, October 18, 2018 at 4:39 Pl\/l

To: Warren Postman <wtlp@ <elleriggi<ger,c_dr,r_i_>, "Behnia, Sophia"

<§l_°§gh_g` li r.c n >, "l<ing, Caitlin E." <t`<`n rDlittler coin>

Cc: Ashley Keller <ac|g@kellerl_egjg[ier_;on]>, Tom Kayes <Lj§{rul§'ellei' e ni_crier.t“grg>
Subject: RE: Unpaid filing fees

l don't know why you would | told you two days ago l would circle back and | wil|. Uber
has never indicated it was unwilling to pay its required portion of the arbitration fees
and it remains willing to pay its required portion of the arbitration fees And despite
the fact that Uber feels your argument for not paying claimants' required portion of the
fee has been made in bad faith (and Uber reserves all rights and remedies in that
regard), Uber has already paid the full initiation fee for dozens of arbitrations

Candidly, it has not helped with the efficient processing of these claims that a number
of the claimants are represented by other firms or that you've sent us inaccurate or
incomplete information about some claimants or that some claimants have ”initiated"
arbitration and then decided they didn't really want to bring the claims in the first
place

|'ll get back to you tomorrow with an update on the outstanding invoices

 

From: Warren Postman [maith;wg;lgraylggllerleril<iie[.coni]
Sent:,Thursday, October 18, 2018 3:51 PM

To: Spurchise, Andrew M.; Behnia, Sophia; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Re: Unpaid filing fees

Hi Andrew,

Should we take Uber's lack of a response as a refusal to proceed? l\/lany of these
demands have been served over two months ago and jAl\AS has sent multiple
reminders.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W.l Suite 400E | Washingtonl D.C. 20005
202,[49.§333 | W_g_lg_sitg 1 Emai

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 92 of 110

From: "Spurchise, Andrew l\/l." <A§gtjrrhire{u)|it! li~'r.cnrii>

Date: Tuesday, October 16, 2018 at 9:49 Al\/|

To: Warren Postman <de c kelle lenl<ner cniii>, "Behnia, Sophia"

<SBehnia@ itt|el i'.gom>, "King, Caitlin E." <L_ls;i_ile(eili`t er.crni>

Cc: Ashley Ke|ler <MML|Q_LLQ[M>, Tom Kayes <t]g@_|ggjji_=j;jgggg§j;_gg_m>
Subject: RE: Unpaid filing fees

Warren_l'll check with Uber on this issue and circle back

From: Warren Postman [maiito:wclDtEll<e|lerleiJi<nci'.cciin]
Sent: Monday, October 15, 2018 4:35 PM

To: Behnia, Sophia; Spurchise, Andrew M.; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Unpaid filing fees

 

 

Sophia,

There are roughly 350 clients for whom we served demands on Uber over two months
ago. There are another 3,247 demands that were served 4 weeks ago or more and an
additional 3,117 demands that were served a week or more ago.

ls Uber refusing to pay the filing fees to commence these arbitrations; if not, when will
Uber pay them?

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 l Street, N.W., Suite 400E Washington, D.C. 20005
2021£9.§33£ l WJb_S_i_iQ l _lEmal

This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use distribution or disclosure by others is strictly
prohibited |f you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message

Littler i\/lendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities Please visit
Www.ligler gan for more information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 93 of 110

This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use distribution or disclosure by others is strictly
prohibited |fyou are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities Please visit
www_litt|ei_cr_iin for more information.

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited Ifyou
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler Mendelson, P.C. is part ofthe international legal practice Littler Global, Which operates
WorldWide through a number of` separate legal entities Please visit WWW.littler.com for more

information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 94 of 110

EXHIBIT L

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 95 of 110

From: Ei}i_irciiise Andrew |\ll

To: Wgr'reri Pg§ti'iiaii

Cc: rig-hing ‘ §i:iriliia; fliqul Cgijlin E ; lashley Kg|lgr; Tom Kayes
Subject: RE: Unpaid filing fees

Date: Tuesday, October 23, 2018 10:17:44 AM

 

Warren_as l understand it, Uber is intending to process the invoices in the order that they came in.
Once the next batch is processed l'll be able to get a better sense of next steps

From: Warren Postman [mailto:wdp@keller|enkner.com]
Sent: Monday, October 22, 2018 11:24 AM

To: Spurchise, Andrew M.

Cc: Behnia, Sophia; King, Caitlin E.; Ashley Keller; Tom Kayes
Subject: Re: Unpaid filing fees

Thank you for the update Andrew. We appreciate that Uber is planning to submit the fees for the
demands served on 8/13, But that does not address the remainder of the demands | asked about
By the end of this week, there will be over 4,500 demands apart from the 8/13 batch that will have
been served 4 weeks or more ago and more than 3,000 demands served two weeks or more ago.
Can you tell me when Uber plans to pay the filing fees for these?

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 | Street, N.W., Suite 400E | Washington, D.C. 20005
202 zaets;;ei l vv§p§ii§ | Em§'i

From: "Spurchise, Andrew |\/l." <ASpurchise@|ittler.com>
Date: Friday, October 19, 2018 at 6:08 Pl\/l

To: Warren Postman <wdp@kel|er|enkner.com>

Cc: "Behnia, Sophia" <SBehnia@littler.com>,’"King, Caitlin E," <Cl<ing@littler.com>, Ashley
Keller <ack@keller|enkner.com>, Tom Kayes <tk@kel|erlenkner.com>

Subject: Re: Unpaid filing fees

Warren-Uber is currently working on processing the next tranche of invoices and l expect
there to be progress on those invoices next week.

| agree we don't need to litigate the fee apportionment issue here But, the operative
agreement isn't even the same agreement that was at issue in /\/Iohamed. The same driver is
not at issue We did not have the same negotiations with you about apportioning fees as | had
with Mohamed’s counsel in that case And finally, the Ninth Circuit didn't ”rely" on Uber's
purported representation that Uber would pay the costs associated with arbitration. They
didn't need to address the issue at all.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 96 of 110

V\/e'll raise this issue and the disqualification issue with the arbitrators as soon as possible
now that at least some have been assigned

Sent from my iPhone

On Oct 18, 2018, at 5:34 Pl\/l, Warren Postman <de(a`lkellerlei'iki'ier.cgrg> wrote:

Thank you for saying you will get back to us tomorrow. To address your bewilderment
at my question, our view is that Uber has waited an inordinately long period of time to
pay the fees This isn't something Uberjust learned about when | last followed up on
l\/londay. Moreover, we've made very clear that we don't view the allegations of dual
rep issues with l_iss-Riordan to have any support or be a basis for delay. Those issues
and the handful of claimants who have withdrawn or had inaccurate information,
represent a tiny fraction of the demands we have sent Uber has paid the fee for
roughly 0.5% of the demands we have filed so we have reason to be concerned that
cannot be explained away by a handful of demands you take issue with.

Finally, | would note that this is the first time that you have suggested our equitable
estoppel position is taken in bad faith. As we stated in our demand the l\linth Circuit
compelled arbitration in l\/iohamed in reliance on the fact that ”Uber has committed to
paying the full costs of arbitration." We therefore think there is a strong argument that
Uber is equitably estopped from taking a different position now_ We understand that
Uber disagrees with this position and don't need to litigate the issue here But l did not
want to ignore the suggestion that we are acting in bad faith.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E Washington, D.C. 20005
Z_QLMS,.B§QL l Mll$lle l M

From: "Spurchise, Andrew I\/i." <A§piirc|]i-se@!ittler.g;gig>
Date:` Thursday, October 18, 2018 at 4:39 Pl\/l

To: Warren Postman <g,g;jp@jgel|er|egl<ner.gom>, "Behnia, Sophia"
<SEel'ii'iia(aJlittler_ggm>, "King, Caitlin E." < Ki littler.corri>

Cc: Ashley Keller <' c l _r 'i< er m>, Tom Kayes < kiiJl< l-rl-- l<ii i'.c ' m>

Subject: RE: Unpaid filing fees

l don't know why you would | told you two days ago l would circle back and | will. Uber
has never indicated it was unwilling to pay its required portion of the arbitration fees
and it remains willing to pay its required portion of the arbitration fees And despite

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 97 of 110

the fact that Uber feels your argument for not paying claimants’ required portion of the
fee has been made in bad faith (and Uber reserves all rights and remedies in that
regard), Uber has already paid the full initiation fee for dozens of arbitrations

Candidly, it has not helped with the efficient processing of these claims that a number
of the claimants are represented by other firms or that you’ve sent us inaccurate or
incomplete information about some claimants or that some claimants have ”initiated"
arbitration and then decided they didn't really want to bring the claims in the first
place

|'ll get back to you tomorrow with an update on the outstanding invoices

From: Warren Postman [mai|to:Wdt)@kei|erierikner.coin]
Sent: Thursday, October 18, 2018 3:51 PM

To: Spurchise, Andrew M.; Behnia, Sophia; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Subject: Re: Unpaid filing fees

l-li Andrew,

Should we take Uber's lack of a response as a refusal to proceed? l\/Iany of these
demands have been served over two months ago and jAl\/lS has sent multiple
reminders.

Best,

Warren D. Postman
Partner

Keller l Lenkner

1300 l Street, N.W., Suite 400E j Washington, D.C. 20005
202 ?49 3334 | Web§ite | Email

From: "Spurchise, Andrew |\/|." < ' 19 'i ar co i>
Date: Tuesday, October 16, 2018 at 9:49 Ai\/l
To: Warren Postman <wd_p@lge Igi']ggigrje[,g‘grg>, "Behnia, Sophia"

 

<SBiahr]'a{cD 't;lgr ;;Qm>, "King, Caitlin E." <(`l§`i;ig[ciiliftler gQi]]>
Cc: Ashley Keller <g gl<@l<ellerlei'il<ner.com>, Tom Kayes <'tl<@kellei'lenkner.gpm>

Subject: RE: Unpaid filing fees

Warren-|'ll check with Uber on this issue and circle back,

From: Warren Postman [mai|to:wdp@kellei'lenkner.i:om]
Sent: Monday, October 15, 2018 4:35 PM

To: Behnia, Sophia; Spurchise, Andrew M.; King, Caitlin E.
Cc: Ashley Keller; Tom Kayes

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 98 of 110

Subject: Unpaid filing fees
Sophia,

There are roughly 350 clients for whom we served demands on Uber over two months
ago. There are another 3,247 demands that were served 4 weeks ago or more and an
additional 3,117 demands that were served a week or more ago.

ls Uber refusing to pay the filing fees to commence these arbitrationsl if not, when will
Uber pay them?

Best,

Warren D. Postman
Partner

Keller | Lenkner

1300 | Street, N.W., Suite 4OOE j Washington, D.C. 20005
202_?49_8334 | Websij§l Email

This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use distribution or disclosure by others is strictly
prohibited |f you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message

Littler l\Aendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities. Please visit
Www_li"ttler_cnri'i for more information.

This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use, distribution or disclosure by others is strictly
prohibited |f you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message

Littler l\/lendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities Please visit
www littler_corri for more information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 99 of 110

This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited lf you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message

Littler l\/|endelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities Please visit www.littler.com for more
information.

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited Ifyou
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler Mendelson, P.C. is part ofthe international legal practice Littler Global, Which operates
WorldWide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 100 of 110

EXHIBIT M

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 101 of 110

From: Belinia Sgg_l_ilg

TO= _§_J_WE"¢'EH PO li mjl; §ti.uct!ii:it:,_t\.utl,r..r:ui“ti.
Cc: T rn l<a e ; Ashley Ke|ler

Subject: RE: Arbitrator retainers

Date: Tuesday, November 13, 2018 7:05:52 PM

 

Yes, Uber plans to pay the remaining retainers imminently.

Sent: Tuesday, November 13, 2018 1:58 PM
To: Behnia, Sophia; Spurchise, Andrew M.
Cc: Tom Kayes; Ashley Keller

Subject: Arbitrator retainers

Hi Sophia,

jAl\/IS has informed us that Uber has paid arbitrator retainers for only 6 of the initial 47 arbitrations
Does Uber plan to pay the remaining retainers imminently? lf not, what is Uber's basis for selectively
proceeding with only a fraction of them?

Best,

Warren D. Postman
Partner

Keller j Lenkner

1300 l Street, N.W., Suite 400E j Washington, D.C. 20005
495 4 l Well§il.e l Mi§j

This email may contain confidential and privileged material for the sole use ofthe intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited Ifyou
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies ofthis message

Littler Mendelson, P.C. is part of the international legal practice Littler Global, Which operates
worldwide through a number of separate legal entities Please visit WWW.littler.com for more
information.

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 102 of 110

EXHIBIT N

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 103 of 110

Littler Mandelsori. PC
321 Nortii Clark Stree_l
Suite 1000

Chicago. ll. 60654

 

Toi:ld M. C_hurch

312.?95.3216 direct
January 24, 2019 312,372.5520 main

tchurch@|ittlar.com

VIA ELECTRON.I_C MAIL

Sandra Chan

JAMS

Two Em'b'arcadero .'Center, Suite 1500
San Franclsce', CA 94111
SChan@JAMSADR.-com

Re: Keller Lenkner/ Uber'/trbitrariorzs

Dear Ms. Cha=ri:

Earlier_ this Weel<, JAMS should have received a wire transfer from Uber in the amount of F.ori:y
One Thausand Eight Hunclred Doil;ars ($4§1,800_.0(;1)_, representing Uber's portion (s1,100 eacn)
of the $1,5`00 filing fee for each of the following 381|linoi`s"-based matters:

     

l 10009 1833

 

 

 

 

 

 

 

 

 

 

…r.r`Techn'oiogie`s», Inc.
1100094492 Givens',t Michael v. Uber Techno|ogies, Inc.
1100095_207 Phiiiips_, Charies v_. Uber Techno|ogies, In_c.
1100096208 Phl!lip$, DOriS v. Uber Techhoiogies, Inc.
11»00096209. Lonzo, .Jerom'e v, Uber Technologiesj», :Inc.
1100096210 Te'rry,¢ Ci.irtis~v. Uber'Technolo'gies, Inc.
1_100096211 Spencer, Dariny v. Uber Technoio_gi`es, Inc.
110809621-2 Rad'i)`<,.;:Cliffo'rdf\/i`. Uber ‘l`ei:rino|<)'_c'j_i‘tizisj I;nct
110`0095213 M_uhamma b., Abdui Ma|ik v. Uber Techn.oiog`ies, Inc.
1100096214 Colbeit Williams, Germain_e v, Uber Technologies, Iric.
1100096215 BullOCls, :.Zecfl_`ricl< v. Uber Technoiogies-, Inc.v

 

 

 

 

llitier.c.cim

    

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 104 of 110

Sandra Chan

January 24, 2019

Page 2

F`i?_-.i;':iz-i'.~ij.=i_'aiiit.ii-j_-qi_iilr.-i;i;i_‘_.-‘; "r.>~_-;ai'ij:_\i-;imt

L__

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ade|eke, thrain v. Uber Technologies, Inc.
1100096218 Mathioudakis, Konstantinos v. Uber 'l'echnolcigles, Inc.
1100096219 Matelsl<i, Peggy v. Uber Technoiogies, Inc.
1100096220 Hister, Furman v. UberTechncilogies, Inc.
1100096221 Ruiz, Michaei v. Uber Technoiogies-, Inc.
1100096222 Mousa, Loai v. Uber Technoiogies, Inc.
1100096223 Fluellen, John v. Uber Technologies, Iric.
1100096224 Brown, Wal|ace v. Uber Technologies, Inc.
1100096'225 Brown, Stephen v. Uber Technologies, Iric.
11000962-26 Young, Steve v. Uber Techno|ogies, Inc.
1100095227 ¥oi.lng, Ear| J v. Uber Technologies, Inc.
1100096228 Frimpong, Ez'riest v. Uber Techi'iologies, Inc.
1100096229 Tebarek, Berhane v. Uber Tec:hnologies, Inc.
1100096231 Bradiey,. Tueshay v. Uber Technoiogles', Inc,
1100096232 Weinstein, Stephe`n v. Uber Technoiogies, Inc,
1100096233 Rerny, Frantz v. Uber Technoiogies, Inc.
1100096234 Funches, Edward v. Uber Technologies, Inc.
1100096235 Myrick, l_emeille v. Uber Technoiogies, Inc.
1100_096236 Berg|n, John v. Uber Tec_hnoiog|es, Iric.
1100096237 Berry, Lavarine v. Uber Technologies, Inc.
110009623'8 Berryl Larrv v. Uber Techriologies, lnc.

 

 

 

Case 3:18-cv-07343-E|\/|C Document 66-2 Filed 01/24/19 Page 105 of 110

Sandra Chan
January 24, 2019
Page 3

 

 

 

 

 

 

1100096240 Rice, -.Cherie v». Uber Technologies, Inc.

11:00096241 Gorizalez, Ca rios v. Uber Technologies, Inc.
110009.6242 R'obertson, Serena v. Uber 'T‘echno|og_ies, Inc.
1100096243 Green»Will_iam's», Christopher v, Uber Technologies, »Inc.
1100096244' Grigg.s, Sheren v. Uber Technoiogies, Inc.

 

 

 

 

Per the terms of the Arbitration Provision between Uber and each Claimant, as weil as the JAMS
Arbitration Schedu_le of Fee_s and Costs and JAMS Policy on Empioymerit Arbitrations Miriimum
-Standards of Fairness, each Claimant is required to pay the remaining $400 of the i"iiirig fee.
Ii|iriois law does riot require that Uber pay the entire filing fee, and the $400 payment is exactly
what each Claimant would pay in order to fite an action in federal court; as such, requiring
payment of $400 is not unconscionable or aniawfu|. $ee, e.g., ladies v. McDonafd’s'(-.`or;o.-, 417
F.3d 672, 679-30 (7th C“ir. 2005) (rejectlng claim that arbitration provision should not be
enforced where plaintiff consumer was required to share in arbitration cost-); Sanci‘iez ir.
CfeanNet U$/-l, Inc., 78 F.S_upp_.3d 747, 755-56 (N.D. Iil. 2015) (rejecting argument that
arbitration provision was unconscionable because it required plaintiff to pay the entirety of the
arbitration filing fee).

I'iool<- forward to hearing from you after the _Ciaimants have paid their portion of the filing fee
so that we can move forward with these proceedings

Sigce'reiy,
"7/;;/

Todci M. Ul'Ch

TMC=

Ericifosure

cc; Tom Kayes, Keller Lenkner ij.LC

FIRMMDEZ16>201B42'4.2 094178.1082.

Case 3:18-Cv-07343-EI\/|C Document 66-2 Filed 01/24/19 Page 106 of 110

EXHIBIT ()

Case 3:18-cv-07343-EI\/|C Document 66-2 Filed 01/24/19 Page 107 of 110

g janis .`

NOT|CE TO ALL PART|ES january 23, 2019
ln Re: Uber/Ke|ler Lenkner Arbitrations
Dear Counse|,

JAMS has received and reviewed the parties' submissions with regard to the matters filed in
Ca|ifornla, l\/lassachusetts and New Yorl<.

Callfornia Arbitrations¢_

There are currently approximately 8,500 arbitration demands filed at lAi\/|S in Ca|ifornia. The
Ke|ler firm has fiied an out of state attorney application related to 40 ofthese cases, to permit
out of state attorneys to represent parties in California, Uber's objection to this application is
currently pending before JAMS~designated Hearing thcer Richard Posell, who will determine
this pursuant to Ca|ifornia Code of Civi| Procedure 1282.4. lV|r. Posell has confirmed, and JAi\/l$
agrees, that his decision will be limited to the application filed related to these 40 cases. With
this clarification, the hold on the remaining Caiifornia arbitrations is hereby lifted.

Massachusetts and New Yorl<.

lAi\/|S has received about 3,400 arbitration demands filed by the Keller firm in Massachusetts
and New York (and additional demands in otherjurisdictions). No filing fees have been paid in
these cases. lAlVlS normal administrative policies require that a filing fee be paid prior to any
administrative services. Uber has raised significant objections regarding the Keller Firm's ability
to represent or pursue these arbitrations on behalf of the claimants Uber requests that JAMS
review these issues on a global administrative basis. C|aimants oppose Uber's objections and
oppose any review or decision on a collective basis.

lt is JAMS desire and obligation to provide an efficient and effective process The strong
positions of each side, which appear rooted in counse|s' diligent representation of their clients,
has placed this goal at odds with the parties' requests and written arbitration agreement, Our
obligation is to remain neutral in the face of these competing litigation strategies And while it
is not our preference to force the parties to litigate these issues seriatim, our policies and
procedures, absent party agreement otherwise, require that we collect a filing fee in each case

13881 VON KARMANAVENUE S§J|T?§ 350 iFiVlNE, CA92612 iii 949-224-1810 nn 949-224-1820

Case 3:18-cv-07343-EI\/|C Document 66-2 Filed 01/24/19 Page 108 of 110

to be pursued Further, the parties' arbitration agreement appears to clearly prohibit collective
determination of any issue absent party agreement, (See, for example, Technology Services
Agreement, Section 1531 ", . binding arbitration on an individual basis only and not by way of
court or jury tria|, or by way of class, collective or representative actionr"_; ”This Agreement is
intended to require arbitration of every claim or dispute that lawfully can be arbitrated . »"
Section 15.3.v, ”The arbitrator shall have no authority to consider or resolve any claim or issue
any relief on any basis other than an individual basis. The Arbitrath shall have no authority to
consider or resolve any claim or issue any relief on a class, co_llective, or representative basis.")
Therefore, absent party agreement otherwise, JAMS must proceed in the normal course

following receipt of the filing fees by commencing and appointing an arbitrator to each case.

JAMS is mindful of the significant resources (both in time and expense) expended by all parties
and counsel in determining the best path forward to resolve these matters in multiple
jurisdictions JAMS strongly encourages the parties to consider engaging a third party lwhether
a mediator] arbitrator or administrative representative) to assist the parties in addressing the
variety of process issues presented by numerous cases proceeding in multiple jurisdictions To
the extent the parties would like assistance in this regardy please iet your case manager know,
or the parties may reach out to me directly.

Sincerely,

wabash

Sheri Eisner

Vice President, General Counsel

Co-Chair, Nationai Arbitration Cornrnittee
§§isest@iaio§adi;._cem

Case 3:18-CV-07343-EI\/|C Document 66-2 Filed 01/24/19 Page 109 of 110

PROOF OF SE_RVICE BY E~Maii
ln Re: Uber/Keller Lenkner Arbitrations

I, Sandra Chan, not a party to the within action, hereby declare that on January 23, 2019, I served
the attached LETTER RE CALlFORNIA, MASSACHUSETTS AND NEW YORK ARBITRATIONS
DATED JANUARY 23, 2019 0n the parties in the within action by electronic mail at San Francisco,

CALIFORNIA, addressed as follows:

Warren D. Postman Esq. Thomas Kayes Esq.
Keller Lenkner LLC Ashley C. Keller Esq.
1300 "I" St. NW Marquel Reddish Esq.
Suite 400E Keller Lenkner LLC
Washington, DC 20005 150 N. Riverside Plaza
Tel: 202-749-8334 Suite 2570

Email: wdp@kellerlenkner.com
Partics Represented:
Flemons, Keisha

Michelle K. Carnp Esq,

Keller Lenkner LLC

10880 Wilshire Blvd.

Suite 1101

Los Angeles, CA 90024

Email: mkc@kellerlcnkner.com
P`alties Represented:
Flemons, Keisha

Andrew M. Spurchise Esq,

Littler Mendelson

900 Third Ave.

8th Floor

New York, NY 10022

Tel: 212-583-2684

Email: aspurchise@littler.com
Palties Representcd:

Chicago, lL 60606
Tel: 312-741-5220
Email: tk@kellerlenkner.com
ack@keller|enkner.corn
mpr@kel] erlenkner. com
Parties Represented:
Fi.emons, Keis'ha
Keisha Flemons

Sophia Behnia Esq.

Littler Mondelson

333 Bush St.

3'4th Floor

San Francisco, CA 94104

Tel: 415-276'-2561

Email: Sbehnia`@littler.com
Parties Represented:
Uber Technologies, Inc.

Francis Bingham Esq.

Littler Mendel's.on

One International `Place

Suite 2700

Boston, MA 021 10

Tel: 617-378-6075

Email: fbingham@littlcr.cotn
Patties Represen.ted:

Case 3:18-cV-07343-EI\/|C Document 66-2 Filed 01/24/19 Page 110 of 110

Uber Technologies, lnc. Uber Technologies, Inc.

lennifer Hanna Esq.

Keller Lenkner LLC

150 N. Riverside Plaza

Suite 2570

Chicago, IL 60606

Tel: 312-741-5220

Email: jh@kellerlenlmer.com
Parties Represented:
Keisha Fl'emons

l declare under penalty of peijury the foregoing to be true and correct Executed at San

Francisco, CALIFORNlA on January 23, 2`019.

l
idea rllw/C/'L'i:“f‘

i'Sandi'a Chan
JAMS
SChan@jamsadr,com

